Exhibit 10.1

WAIVER, CONSENT AND AMENDMENT
TO AGREEMENT AND PLAN OF MERGER

THIS WAIVER, CONSENT AND AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this
“Amendment”) is made and entered into as of February 1, 2007, by and among
VALENTIS, INC., a Delaware corporation (“Parent”), VALENTIS HOLDINGS, INC., a
Delaware corporation and direct wholly-owned subsidiary of Parent (“Merger
Sub”), and URIGEN N.A., INC., a Delaware corporation (“Urigen”).

Reference is hereby made to that certain Agreement and Plan of Merger, dated as
of October 5, 2006, by and among Parent, Merger Sub, and Urigen (the “Merger
Agreement”).  Capitalized terms used and not otherwise defined herein shall have
the respective meaning ascribed to such terms in the Merger Agreement.

WHEREAS, Parent has recently entered into agreements with Genetronics, Inc.,
Biolitec, Inc., Juvaris Biotherapeutics, Inc., Vical Incorporated, Althea
Technologies, Inc. and Medarex, Inc., copies of which have been filed with the
Securities and Exchange Commission (the “Commission”) as exhibits to Current
Reports on Form 8-K and are incorporated herein by reference, for the sale or
licensing by Parent of certain capital assets, including, but not limited to, a
number of patents, patent applications and related intellectual property and
intellectual property rights, the aggregate market value of the capital assets
sold or licensed exceeding $20,000 in each of these transactions (the “Capital
Asset Transactions”), and may enter into future transactions for the sale or
licensing of certain of its capital assets with an aggregate market value per
transaction in excess of $20,000;

WHEREAS, pursuant to Sections 6.4 and 6.5 of the Merger Agreement, Parent is
required to obtain Urigen’s consent to enter into the Capital Asset Transactions
or any future transactions for the sale or licensing of its capital assets with
an aggregate market value per transaction in excess of $20,000;

WHEREAS, Parent previously notified Urigen of, and obtained Urigen’s oral
acknowledgement of and consent to, the Capital Asset Transactions, and desires a
written record of such acknowledgement and consent;

WHEREAS, Urigen has recently entered into agreements for the issuance of shares
of Urigen Series B Preferred Stock, par value $0.00001 per share (the “Urigen
Series B Preferred Stock”), and for the issuance of certain debt in excess of
$20,000, and desires to issue additional debt in excess of $20,000 and
additional shares of Urigen Series B Preferred Stock in future transactions;

WHEREAS, pursuant to Sections 2.5, 5.3, 5.4, and 5.5 of the Merger Agreement,
Urigen is required to obtain Parent’s written consent to the issuance of shares
of Urigen’s capital stock, to the issuance of debt in excess of $20,000, and to
the transfer of any shares of the capital stock of Urigen;

WHEREAS, Urigen desires to obtain Parent’s waiver and consent to the recent and
future issuances of shares of Urigen Series B Preferred Stock, and to the recent
and future issuances of certain debt in excess of $20,000 in accordance with the
terms of Merger Agreement; and

WHEREAS, the parties hereto wish to amend the terms of the Merger Agreement as
more fully set forth under Section III of this Amendment.


--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the agreements, provisions and consents
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which the parties hereby acknowledge, the parties hereto agree as
follows:


I.                                         WAIVER AND CONSENT


A.                                   URIGEN HERBY CONSENTS TO, AND WAIVES ANY
CONSENT, APPROVAL OR OTHER RIGHTS TO ADDITIONAL SATISFACTION IT MAY HAVE UNDER
THE MERGER AGREEMENT (INCLUDING, WITHOUT LIMITATION, UNDER SECTIONS 6.4 AND 6.5
THEREOF) WITH RESPECT TO PARENT’S ENTRY INTO AND CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THE FOLLOWING:


(1)                                  THE CAPITAL ASSET TRANSACTIONS; AND


(2)                                  ANY FUTURE TRANSACTIONS FOR THE SALE OR
LICENSING OF PARENT’S CAPITAL ASSETS WITH AN AGGREGATE MARKET VALUE PER
TRANSACTION IN EXCESS OF $20,000.


B.                                     PARENT HEREBY CONSENTS TO, AND WAIVES ANY
CONSENT, APPROVAL OR OTHER RIGHTS TO ADDITIONAL SATISFACTION IT MAY HAVE UNDER
THE MERGER AGREEMENT (INCLUDING WITHOUT LIMITATION UNDER SECTIONS 2.5, 5.3, 5.4
AND 5.5 THEREOF) WITH RESPECT TO URIGEN’S ENTRY INTO AND CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THE FOLLOWING:


(1)                                  THE PROMISSORY NOTE ISSUED BY URIGEN TO
C. LOWELL PARSONS, DATED AS OF NOVEMBER 17, 2006, ATTACHED HERETO AS EXHIBIT A,
AND THE ISSUANCE OF 1,000 SHARES OF URIGEN SERIES B PREFERRED STOCK TO C. LOWELL
PARSONS PURSUANT TO THE TERMS THEREOF;


(2)                                  THE EXCHANGE AGREEMENT DATED NOVEMBER 16,
2006, BY AND BETWEEN URIGEN AND JEFFREY BACHA, ATTACHED HERETO AS EXHIBIT B,
PURSUANT TO WHICH URIGEN ISSUED 1,000 SHARES OF URIGEN SERIES B PREFERRED STOCK
TO JEFFREY BACHA PURSUANT TO THE TERMS THEREOF;


(3)                                  THE INVESTOR RELATIONS GROUP INC. LETTER OF
AGREEMENT DATED SEPTEMBER 20, 2006, BY AND BETWEEN URIGEN AND THE INVESTOR
RELATIONS GROUP, INC. (“IRG”), ATTACHED HERETO AS EXHIBIT C, PURSUANT TO WHICH
URIGEN HAS AGREED TO PAY IRG A MAINTENANCE FEE IN THE FORM OF 4,000 SHARES OF
URIGEN SERIES B PREFERRED STOCK PER MONTH COMMENCING ON NOVEMBER 1, 2006,
PURSUANT TO THE TERMS THEREOF;


(4)                                  THE ISSUANCE OF SHARES OF URIGEN SERIES B
PREFERRED STOCK IN LIEU OF PAYROLL TO THE PERSONS AND IN THE AMOUNTS AS PROVIDED
FOR ON EXHIBIT D HERETO, SUCH SHARES REFLECTING THE AMOUNT OF COMPENSATION
PAYABLE THROUGH THE DATE OR DATES REFLECTED THEREON EXCLUDING APPLICABLE TAX
WITHHOLDINGS;


(5)                                  THE ISSUANCE OF SHARES OF URIGEN SERIES B
PREFERRED STOCK TO THE PERSONS AND FOR THE CONSIDERATION PROVIDED FOR ON
EXHIBIT E HERETO;


(6)                                  THE CONSULTING AGREEMENT DATED DECEMBER 11,
2006, BY AND BETWEEN URIGEN AND DENNIS GIESING, ATTACHED HERETO AS EXHIBIT F,
PURSUANT TO WHICH URIGEN HAS ISSUED 19,200 SHARES OF URIGEN SERIES B PREFERRED
STOCK TO DENNIS GIESING PURSUANT TO THE TERMS THEREOF, AND THE STOCK RESTRICTION
AGREEMENT, DATED AS OF DECEMBER 11, 2006, ATTACHED HERETO AS EXHIBIT G, PURSUANT
TO WHICH THE SHARES ISSUED TO DENNIS GIESING ARE SUBJECT TO THE REPURCHASE RIGHT
OF URIGEN AS TO UNVESTED SHARES PURSUANT TO THE TERMS THEROF;


--------------------------------------------------------------------------------



(7)                                  THE PROMISSORY NOTE ISSUED BY URIGEN TO
KTEC HOLDINGS, INC. (“KTEC”), DATED AS OF JANUARY 5, 2007, ATTACHED HERETO AS
EXHIBIT H, AND THE ISSUANCE OF 500 SHARES OF URIGEN SERIES B PREFERRED STOCK TO
KTEC PURSUANT TO THE TERMS THEREOF;


(8)                                  URIGEN’S ISSUANCE OF 500 SHARES OF URIGEN
SERIES B PREFERRED STOCK TO DIAN GRIESEL;


(9)                                  THE EXECUTIVE EMPLOYMENT AGREEMENT, DATED
AS OF MAY 1, 2006, ATTACHED HERETO AS EXHIBIT I, PURSUANT TO WHICH URIGEN HAS
AGREED TO PAY TERRY NIDA COMPENSATION IN THE FORM OF 10,000 SHARES OF URIGEN
SERIES B PREFERRED STOCK COMMENCING ON OCTOBER 31, 2006, PURSUANT TO THE TERMS
THEREOF;


(10)                            THE FUTURE ISSUANCE OF URIGEN SERIES B PREFERRED
STOCK TO “ACCREDITED INVESTORS” AS DEFINED IN REGULATION D PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACCREDITED INVESTORS”), FOR AN
AGGREGATE CONSIDERATION OF UP TO $15.0 MILLION;


(11)                            IN ADDITION TO THE ISSUANCES PROVIDED FOR IN
(10) ABOVE, THE FUTURE ISSUANCE OF ADDITIONAL EQUITY SECURITIES TO ACCREDITED
INVESTORS FOR AN AGGREGATE CONSIDERATION OF UP TO $15.0 MILLION ON SUCH TERMS
AND CONDITIONS AS URIGEN AND SUCH INVESTOR(S) MAY AGREE; AND


(12)                            THE FUTURE TRANSFER OF CERTAIN SHARES OF URIGEN
COMMON STOCK, PAR VALUE $0.00001 PER SHARE (THE “URIGEN COMMON STOCK”), STANDING
IN THE NAME OF C. LOWELL PARSONS, TO THE PERSONS AND IN THE AMOUNTS PROVIDED FOR
ON EXHIBIT J;

Notwithstanding anything in this Amendment to the contrary, Parent and Urigen
agree that the aforementioned issuances of debt, equity or convertible or other
derivative securities by Urigen shall not increase the aggregate Merger
Consideration to be received by the Urigen Stockholders assuming that such
transactions had not occurred. Additionally, Urigen agrees that the
aforementioned issuances of debt, equity or convertible or other derivative
securities by Urigen shall be subject to, among other things, compliance with
Sections 7.10 and 7.13 of the Merger Agreement.


II.                                     ACKNOWLEDGEMENTS


A.                                   PARENT HEREBY ACKNOWLEDGES AND AGREES THAT
THE PHASE II CLINICAL STUDY RESULTS FOR U101 IN CHRONIC PELVIC PAIN OF BLADDER
ORIGIN EXPRESSLY SET FORTH IN THE FORM 425 FILED WITH THE COMMISSION ON
OCTOBER 31, 2006 (FILE NO. 0-22987) DO NOT CONSTITUTE GROUNDS TO TERMINATE THE
MERGER AGREEMENT, WHETHER UNDER SECTION 5.7 OF THE MERGER AGREEMENT OR UNDER ANY
OTHER PROVISION THEREOF.

B.                                     Parent hereby acknowledges that Urigen
has engaged an investment banking firm to assist it in raising additional
capital, but there is no guarantee that the investment banking firm will be able
to raise any additional capital.  Parent agrees that the engagement of an
investment banking firm by Urigen upon the terms previously disclosed to Parent
shall not constitute grounds to terminate the Merger Agreement, whether under
Sections 5.3, 5.4 or 5.5 or under any other provision thereof.


C.                                     URIGEN HEREBY ACKNOWLEDGES THAT PARENT
HAS USED ITS COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN THE LISTING OF PARENT
STOCK ON THE NASDAQ CAPITAL MARKET AND HAS OTHERWISE COMPLIED WITH ALL OTHER
PROVISIONS IN THE MERGER AGREEMENT RELATING TO THE NASDAQ CAPITAL MARKET.


--------------------------------------------------------------------------------



ADDITIONALLY, URIGEN ACKNOWLEDGES THAT PARENT IS NOT IN FULL COMPLIANCE WITH THE
LISTING MAINTENANCE REQUIREMENTS OF THE NASDAQ CAPITAL MARKET AND THAT THE
PARENT STOCK MAY BE DELISTED FROM THE NASDAQ CAPITAL MARKET.  URIGEN AGREES THAT
ANY FAILURE TO MAINTAIN A LISTING OF THE PARENT STOCK ON THE NASDAQ CAPITAL
MARKET OR ANY OTHER EXCHANGE OR QUOTATION SERVICE SHALL NOT CONSTITUTE GROUNDS
TO TERMINATE THE MERGER AGREEMENT UNDER ANY PROVISION THEREOF.


III.                                 AMENDMENTS TO MERGER AGREEMENT


A.                                   SECTION 1.2 OF THE MERGER AGREEMENT IS
HEREBY AMENDED BY DELETING CLAUSE (E) IN ITS ENTIRETY AND REPLACING SUCH CLAUSE
WITH THE FOLLOWING:

(e)                                  each share of the Fully Diluted Urigen
Stock issued and outstanding immediately prior to the Effective Time (other than
any shares held by dissenting stockholders referred to in Section 2.11 below who
have not waived in writing or failed to perfect or effectively withdrawn or lost
their rights to appraisal under Section 262 of the DGCL), shall by virtue of the
Merger and subject to the proviso at the end of this clause (e) become and be
converted into the right to receive from Parent a number of shares of the common
stock, par value $0.001 per share, of Parent (“Parent Stock”) equal to the
Conversion Number (the value of all shares of Parent Stock so issued to Urigen
Stockholders (as defined below) are collectively referred to as the “Merger
Consideration”), subject to the adjustments set forth in Section 2.13 and
Section 2.14 below; provided that, for purposes of determining the number of
shares of Parent Stock to be issued to the holders of the Urigen Series B
Preferred Stock by operation of this clause (e), each share of Urigen Series B
Preferred Stock shall be deemed to be the equivalent of five shares of Urigen
Common Stock meaning that each share of Urigen Series B Preferred Stock will by
operation of this clause (e) be converted into the right to receive a number of
shares of Parent Stock equal to five (5) times the Conversion Number;


B.                                     SECTION 2.10 OF THE MERGER AGREEMENT IS
HEREBY AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING SUCH
SECTION WITH THE FOLLOWING:

2.10                        Exercise of Options, Warrants and Conversion of
Notes and Preferred Stock.  On or before the Effective Time, all outstanding
stock options, warrants and other rights to purchase or acquire capital stock of
Urigen shall be exercised or exchanged as provided in Section 7.8 hereof and all
outstanding securities exchangeable for or convertible into Urigen Common Stock,
including, without limitation, the Urigen Preferred Stock (with the exception of
the Urigen Series B Preferred Stock) shall be exchanged and/or converted into
Urigen Common Stock.  Immediately prior to the Effective Time, the outstanding
capital stock of Urigen shall consist only of Urigen Common Stock and Urigen
Series B Preferred Stock.  For all purposes of this Agreement, the shares of
Urigen Common Stock issued upon exercise or in exchange for such outstanding
stock options, warrants and other rights or upon conversion of any other
securities exchangeable for or convertible into the capital stock of Urigen
shall be deemed Urigen Common Stock and the recipients thereof shall be deemed
to be Urigen Stockholders.


C.                                     SECTION 2.11 OF THE MERGER AGREEMENT IS
HEREBY AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING SUCH
SECTION WITH THE FOLLOWING:


--------------------------------------------------------------------------------


2.11                            Dissenting Shares.  Notwithstanding Section
1.2(e) and Article 2 hereof, and except for the shares of Urigen Series B
Preferred Stock, the shares of Urigen Stock that are issued and outstanding
immediately prior to the Effective Time and that are held by Urigen Stockholders
who did not vote in favor of the Merger and who comply with all of the relevant
provisions of Section 262 of DGCL (the “Dissenting Shares”) shall not be
converted into Parent Stock, unless and until such Urigen Stockholders shall
have waived in writing or failed to perfect or shall have effectively withdrawn
or lost their rights to appraisal under Section 262 of DGCL; and any such Urigen
Stockholder shall have only such rights in respect of the Dissenting Shares
owned by them as are provided by DGCL.  If any such Urigen Stockholder shall
have waived in writing or failed to perfect or shall have effectively withdrawn
or lost such right, such Urigen Stockholder’s Dissenting Shares shall thereupon
be deemed to have been converted into and to have become exchangeable, as of the
Effective Time, for Parent Stock without any interest thereon, pursuant to the
terms of Section 1.2(e) and Article 2.  Urigen will promptly comply with its
obligations under Section 262 of the DGCL and will give Parent prompt notice of
any demands and withdrawals of such demands received by Urigen for appraisals of
Dissenting Shares.


D.                                    SECTION 3.4 OF THE MERGER AGREEMENT IS
HEREBY AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING SUCH
SECTION WITH THE FOLLOWING:

3.4                               Capitalization.  The authorized capital of
Urigen consists of (i) 20,000,000 shares of common stock, par value $0.00001 per
share, of which 15,506,490 shares are issued and outstanding, and (ii) 6,000,000
shares of preferred stock, par value $0.00001 per share, of which 5,000,000
shares has been designated as Urigen Series A Preferred Stock, of which
4,358,938 shares are issued and outstanding on the date hereof, and of which
1,000,000 shares has been designated as Urigen Series B Preferred Stock, of
which 223,700 shares are issued and outstanding on the date hereof.  All such
outstanding shares of Urigen Stock are owned of record by Urigen Stockholders as
set forth on Schedule 3.4 hereto and are validly issued, fully paid and
non-assessable and were issued in material compliance with the Securities Act. 
Except as set forth in Schedule 3.4, each holder of shares of capital stock or
securities that are or may become convertible into or exercisable or
exchangeable for shares of capital stock of Urigen qualifies as an “accredited
investor” as defined in Regulation D promulgated under the Securities Act. 
Except as set forth in Schedule 3.4, Urigen is neither a party to nor is bound
by any outstanding subscriptions, options, warrants, calls, commitments or
agreements of any character calling for Urigen to issue, deliver or sell, or
cause to be issued, delivered or sold any shares of Urigen Stock or any other
equity security of Urigen or any securities convertible into, exchangeable for
or representing the right to subscribe for, purchase or otherwise receive any
shares of Urigen Stock or any other equity security of Urigen or obligating
Urigen to grant, extend or enter into any such subscriptions, options, warrants,
calls, commitments or agreements.  As of the date hereof there are no
outstanding contractual obligations of Urigen to repurchase, redeem or otherwise
acquire any shares of capital stock of Urigen.  As of the date hereof, there are
no outstanding agreements with respect to the voting of Urigen Stock or any
rights of first refusal, preemptive rights or registration rights.


E.                                      SECTION 3.26 OF THE MERGER AGREEMENT IS
HEREBY AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING SUCH
SECTION WITH THE FOLLOWING:


--------------------------------------------------------------------------------


3.26                        Stockholder Vote Required.  The only vote of the
holders of any class or shares of capital stock of Urigen necessary to approve
the Merger and the transactions contemplated by this Agreement is the
affirmative vote of holders of a majority of the outstanding Urigen Common
Stock,  Urigen Series A Preferred Stock and Urigen Series B Preferred Stock
voting together as a single class.  The only vote of the holders of any class or
shares of capital stock of Urigen necessary to approve the automatic conversion
of the Urigen Series A Preferred Stock into Urigen Common Stock immediately
prior to the Effective Time is the affirmative vote of the holders of 66 2/3% of
the outstanding Urigen Series A Preferred Stock.  No stockholder or other vote
is required to approve the automatic conversion of the Urigen Series B Preferred
Stock into Parent Stock upon the Effective Time.


F.                                      SECTION 4.4 OF THE MERGER AGREEMENT IS
HEREBY AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING SUCH
SECTION WITH THE FOLLOWING:

4.4                                   Listing.  As of February 1, 2007, the
Parent Stock is listed for quotation on the Nasdaq Capital Market under the
symbol “VLTS”.  Parent has received notices that (i) Parent is not in full
compliance with the listing maintenance requirements of the Nasdaq Capital
Market, and (ii) that Parent Stock may be delisted from the Nasdaq Capital
Market.


G.                                     SECTION 6.15 OF THE MERGER AGREEMENT IS
HEREBY AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING SUCH
SECTION WITH THE FOLLOWING:


6.15                        MAINTENANCE OF LISTING.  PARENT WILL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO KEEP CURRENT ITS FILINGS WITH THE COMMISSION
AS REQUIRED UNDER SECTION 13 OF THE EXCHANGE ACT, AND SHALL IMMEDIATELY NOTIFY
URIGEN OF, AND PROVIDE URIGEN A COPY OF, ANY NOTICE OR CORRESPONDENCE FROM THE
COMMISSION.  PARENT SHALL IMMEDIATELY NOTIFY URIGEN OF, AND PROVIDE URIGEN A
COPY OF, ANY NOTICE OR CORRESPONDENCE FROM THE NASDAQ CAPITAL MARKET.


H.                                    SECTION 7.8 OF THE MERGER AGREEMENT IS
HEREBY AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING SUCH
SECTION WITH THE FOLLOWING:

7.8                             Exercise of Stock Options; Conversion of
Convertible Securities; Release of Claims.  Each outstanding stock option,
warrant, and other right to purchase or acquire the capital stock of Urigen
(with the exception of the Urigen Series B Preferred Stock) shall have been
exercised, waived or released and/or Urigen shall have entered into an
agreement, satisfactory in form and substance to Parent and its counsel, with
each Person holding outstanding stock options, warrants, and other rights to
purchase shares of the capital stock of Urigen (including convertible debt) or
shall be exchangeable for shares of Parent Stock to be issued by Parent taking
into account the Conversion Number.  Additionally, all outstanding securities
exchangeable for or convertible into capital stock of Urigen, including, without
limitation, the Urigen Preferred Stock (with the exception of the Urigen
Series B Preferred Stock) shall be exchanged and/or converted into Urigen Common
Stock prior to the Merger.  The Urigen Series B Preferred Stock shall
automatically convert into shares of Parent Stock upon the Effective Time
without any action by Urigen or any Urigen Stockholder.


I.                                         SECTION 16.1 OF THE MERGER AGREEMENT
IS HEREBY AMENDED BY ADDING THE FOLLOWING PARAGRAPH CONTAINING THE DEFINITION OF
CERTIFICATE OF DESIGNATION TO SUCH SECTION:


--------------------------------------------------------------------------------


“Certificate of Designation” shall mean the Certificate of Designation of
Preferences, Rights, and Limitations of Series B Preferred Stock of Urigen filed
with the Delaware Secretary of State on November 13, 2006.


J.                                        SECTION 16.1 OF THE MERGER AGREEMENT
IS HEREBY AMENDED BY DELETING THE PARAGRAPH CONTAINING THE DEFINITION OF
CONVERSION NUMBER IN ITS ENTIRETY AND REPLACING SUCH PARAGRAPH WITH THE
FOLLOWING:

“Conversion Number” shall mean the number that equals to 2 times the quotient
obtained when the number of the Fully Diluted Parent Shares issued and
outstanding immediately prior to the Effective Time is divided by the number of
shares of Fully Diluted Urigen Shares issued and outstanding, or deemed to have
been issued and outstanding (by operation of the definition of the term “Fully
Diluted Urigen Stock”) in the case of the Urigen Series B Preferred Stock,
immediately prior to the Effective Time, subject to a cash payment in lieu of
the issuance of fractional shares as provided in Section 2.9 hereof.  By way of
illustration, if the Fully Diluted Parent Shares outstanding immediately prior
to the Effective Time were 1,000,000 and the total number shares of Fully
Diluted Urigen Shares outstanding immediately prior to the Effective Time were
100,000, the Conversion Number would be 20 (1,000,000 ÷ 100,000 x 2), such that
for each one share of Urigen Common Stock the holder thereof would receive 20
shares of Parent Stock.


K.                                    SECTION 16.1 OF THE MERGER AGREEMENT IS
HEREBY AMENDED BY DELETING THE PARAGRAPH CONTAINING THE DEFINITION OF FULLY
DILUTED URIGEN STOCK IN ITS ENTIRETY AND REPLACING SUCH PARAGRAPH WITH THE
FOLLOWING:

“Fully Diluted Urigen Stock” shall be determined as if (a) all shares of Urigen
Preferred Stock as are, or are required to be, issued and outstanding have been
converted into Urigen Common Stock at the applicable rate(s) of conversion and,
for the purposes of this calculation, each share of Urigen Series B Preferred
Stock shall be deemed to have been converted into shares of Urigen Common Stock
as provided in Section 4(a)(ii) of the Certificate of Designation, whether or
not this shall actually have occurred, (b) all warrants, stock options and other
contractual rights (including without limitation any “anti-dilution” rights) to
acquire or receive Urigen Common Stock have been exercised or otherwise
fulfilled, and (c) all other securities convertible or exchangeable, whether
directly or indirectly, into shares of Urigen Common Stock have been converted
or exchanged, including without limitation convertible debt and any shares of
Urigen Common Stock.


L.                                      SECTION 16.1 OF THE MERGER AGREEMENT IS
HEREBY AMENDED BY DELETING THE PARAGRAPH CONTAINING THE DEFINITION OF URIGEN
PREFERRED STOCK IN ITS ENTIRETY AND REPLACING SUCH PARAGRAPH WITH THE FOLLOWING:

“Urigen Preferred Stock” shall mean the Urigen Series A Preferred Stock and
Urigen Series B Preferred Stock collectively.


M.                                 SECTION 16.1 OF THE MERGER AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING PARAGRAPH CONTAINING THE DEFINITION OF
URIGEN SERIES A PREFERRED STOCK TO SUCH SECTION:

“Urigen Series A Preferred Stock” shall mean the preferred stock of Urigen,
designated Series A, par value $0.00001 per share.


--------------------------------------------------------------------------------



N.                                    SECTION 16.1 OF THE MERGER AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING PARAGRAPH CONTAINING THE DEFINITION OF
URIGEN SERIES B PREFERRED STOCK TO SUCH SECTION:

“Urigen Series B Preferred Stock” shall mean the preferred stock of Urigen,
designated Series B, par value $0.00001 per share.


O.                                    SECTION 16.2 OF THE MERGER AGREEMENT IS
HEREBY AMENDED BY INSERTING THE FOLLOWING REFERENCES TO SUCH SECTION IN
ALPHABETICAL ORDER:

Certificate of
Designation                                                                                                                                                       
16.1

Urigen Series A Preferred
Stock                                                                                                                       
16.1

Urigen Series B Preferred
Stock                                                                                                                         
16.1


IV.                                MISCELLANEOUS PROVISIONS


A.                                   REMAINING TERMS UNAFFECTED.  EXCEPT FOR THE
AMENDMENTS TO THE MERGER AGREEMENT SET FORTH HEREIN, ALL OTHER PROVISIONS OF THE
MERGER AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE INCORPORATED
HEREIN AS IF FULLY SET FORTH HEREIN.


B.                                     GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF, EXCEPT TO THE EXTENT THAT SECTION 2709 OF THE DELAWARE CODE WOULD
REQUIRE OR PERMIT APPLICATION OF THE LAWS OF THE STATE OF DELAWARE.


C.                                     COUNTERPARTS AND FACSIMILE SIGNATURE. 
THIS AMENDMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL
BE DEEMED AN ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT.  THIS AMENDMENT MAY BE EXECUTED BY FACSIMILE SIGNATURE.

[Signatures appear on the following page]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

VALENTIS, INC.

 

 

 

 

 

By

/s/ Benjamin F. McGraw, III

 

 

Benjamin F. McGraw, III

 

 

President

 

 

 

 

 

 

 

VALENTIS HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Benjamin F. McGraw, III

 

 

Benjamin F. McGraw, III

 

 

President

 

 

 

 

 

 

 

URIGEN N.A., INC.

 

 

 

 

 

By:

/s/ Martin E. Shmagin

 

 

Martin E. Shmagin

 

 

Chief Financial Officer

 


--------------------------------------------------------------------------------


Exhibit A: Parsons Promissory Note

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”). THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
UNLESS (A) REGISTERED UNDER THE ACT OR (B) AN EXEMPTION FROM REGISTRATION UNDER
THE ACT IS AVAILABLE.

UNSECURED PROMISSORY NOTE

Burlingame, CA

 

$200,000.00

November 17, 2006

 

 

FOR VALUE RECEIVED,the undersigned, Urigen N.A., Inc., a corporation organized
under the laws of Delaware (“Maker”), for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, promises to pay to the
order of C. LOWELL PARSONS, an individual and resident of the State of Nevada
(“Payee”), in lawful money of the United States of America, at the office of
Payee in Burlingame, California, the principal sum of TWO HUNDRED THOUSAND AND
NO/100 UNITED STATES DOLLARS (US$200,000.00), and to pay interest thereon at a
rate per annum (computed on the basis of a 360-day year of twelve (12) 30-day
months) at all times equal to 12% simple interest. The foregoing amount is due
and payable by Maker on the earlier of (i) forty-five (45) days after
consummation of the Merger (as defined in the Agreement and Plan of Merger,
dated as of October 5, 2006, by and among Valentis, Inc., Valentis Holdings,
Inc., and Urigen N.A., Inc., hereinafter, the “Merger Agreement”), or (ii) two
(2) calendar years from the date hereof (in either case, the “Due Date”).

Subject to the approval of the board of directors of Maker, Maker shall in
connection herewith issue to Payee 1,000 shares of Series B Preferred Stock, par
value $.00001 per share, of Maker.

Maker may, in its discretion, pay this Note in whole or in part at any time,
without premium or penalty.

Payee may not sell, assign, transfer, pledge, give or otherwise dispose of all
or any part of its respective rights or obligations under this Note.

All capitalized terms used herein and not specifically defined herein shall have
the meanings ascribed to such terms in the Merger Agreement.

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware (to the exclusion of the conflicts of laws
provisions thereof), and is intended to take effect as an instrument under seal.

IN WITNESS WHEREOF, the undersigned has caused this promissory note to be duly
executed as a sealed instrument as of November 17, 2006.

 

URIGEN N.A., INC.

 

 

 

 

 

 

 

 

By:

/s/ Martin Shmagin

 

 

 

Name:

Martin Shmagin

 

 

Title:

CFO

 

A-1


--------------------------------------------------------------------------------


Exhibit B: Exchange Agreement

EXCHANGE AGREEMENT

This EXCHANGE AGREEMENT (this “Agreement”) is made as of this 16th day of
November 2006, by and between URIGEN N.A., INC. (the “Company”) and Jeffrey
Bacha an individual resident in Vancouver British Columbia (the “Holder”).

WHEREAS, pursuant to that certain letter agreement, dated August 29, 2006 by and
between the Company and Holder (the “Letter Agreement”), the Company (then
operating as “Urigen Holdings Inc.”, which had been its former name prior to its
continuance and domestication out of British Columbia and into the State of
Delaware) had agreed to issue to Holder an option to purchase 10,000 shares of
its common shares at a price of CDN $10.00 per share (the “Option”);

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of October 5, 2006, by and among the Company, Valentis Inc., and
Valentis Holdings, Inc. (the “Merger Agreement”), pursuant to which all
outstanding stock options, warrants and other rights to purchase the stock of
the Company are required to be exercised, waived or released prior to the
consummation of the “Merger” (as such term is defined in the Merger Agreement);
and

WHEREAS, the Company and Holder wish for the Company to be in compliance with
its obligations under the Merger Agreement and thus the Company desires to issue
to Holder 1,000 shares (the “Shares”) of the Series B Preferred Stock of the
Company, par value $.00001 per share (the “Series B Preferred Stock”), in
exchange for and consideration of the termination of the Letter Agreement and
any rights of the Holder to exercise the Option as may arise thereunder (the
“Exchange”).

NOW THEREFORE, for and in consideration of the promises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Holder hereby agree as follows.

ARTICLE I
THE EXCHANGE

1.1                               Exchange of Securities. Holder hereby
irrevocably agrees to terminate the Letter Agreement and any rights of the
Holder to exercise the Option as may arise thereunder, and, in consideration
thereof, the Company hereby agrees to issue 1,000 shares of the Series B
Preferred Stock (the “Shares”) to Holder, on the terms and conditions set forth
in this Agreement.

1.2                               Closing of Exchange. The Exchange shall be
consummated concurrently with the execution of this Agreement (the “Closing”).

1.3                               Delivery of Certificates. At the Closing the
Company shall deliver to the Holder certificate(s) representing the Shares.

1.4                               Termination of Letter Agreement. Upon
execution of this Exchange Agreement, the Letter Agreement and all rights of the
Holder arising under such Letter Agreement, including but not limited to the
Holder’s right to the Options, shall terminate.

B-1


--------------------------------------------------------------------------------


ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

The Company represents and warrants to Holder that the following are true and
correct as of the date of this Exchange Agreement and shall be true and correct
as of the Closing.

2.1                               Power; Due Execution; Enforceability. The
Company is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware with the full corporate power and
authority to execute, deliver and perform this Agreement and to carry out the
transactions contemplated hereby. The Company has taken all necessary corporate
and other actions to authorize the execution and delivery of this Agreement.
This Agreement has been duly executed and delivered, and the Shares when
delivered hereunder will have been duly authorized and issued by the Company,
and duly and validly delivered by the Company. This Agreement is the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to or affecting creditor’s rights generally and to general equitable principles.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF HOLDER

Holder hereby represents and warrants to the Company that the following are true
and correct as of the date of this Agreement and shall be true and correct as of
the Closing Date.

3.1                               Nature of Holder Power. Holder is a resident
of Vancouver, British Columbia with full legal capacity to manage his affairs.
Holder is over the age of majority and has full power, legal right and authority
to enter into, execute and deliver this Agreement and to carry out the
transactions contemplated hereby.

3.2                               Due Execution and Delivery; Enforceability.
This Agreement has been duly executed and delivered by Holder. This Agreement is
the legal, valid and binding obligation of Holder, enforceable against Holder in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to or affecting creditors rights generally and to general equitable principles.

3.3                               No Liens. Holder is the sole owner of the
Option, free and clear of any and all charges, liens and encumbrances
whatsoever. Holder has not assigned or sought to assign the Letter Agreement or
the rights represented thereby.

3.4                               Restrictions on Transfer Legends. Holder
understands that the transfer of the Shares is restricted by applicable state
and Federal securities laws’ and that the certificates representing the Shares
will be imprinted with legends restricting transfer except in compliance
therewith. Holder acknowledges that the Shares must be held indefinitely unless
subsequently registered under the Securities Act of 1993 (the “Securities Act”)
or unless an exception from such registration is available. Holder further
acknowledges that Holder is aware of the provisions and limitations of Rule 144
promulgated under the Securities Act.

3.5                               Consents. No authorization of, by or with any
governmental authority or any other person having a contractual or similar
relationship with Holder, the Company or their property, on the

B-2


--------------------------------------------------------------------------------


part of Holder is, or prior to the Closing will be required in connection with
the valid execution, delivery and performance of this Agreement, the purchase of
the Shares, and the consummation of any other transaction contemplated hereby.

3.6                               Litigation. There is no litigation affecting
this Agreement, the Letter Agreement, the Option or Holder pending or, to the
knowledge of Holder, threatened in by or before any governmental authority that
purports to adversely affect the legality, validity or enforceability of any
aspect of Holder’s obligations under this Agreement, or the consummation of any
of the transactions contemplated hereby.

3.7                               Disclosure. Holder has been afforded the
opportunity: (a) to ask such questions as Holder has deemed necessary of, and to
receive answers from the Company concerning the terms and conditions of the
Exchange and the merits and risks of investing in the Shares and the Company,
and (b) to obtain such additional information as the Company possesses or can
acquire without unreasonable effort or expense that is necessary to verify the
accuracy and completeness of the information furnished to such Holder by the
Company.

3.8                               Investment Intent; Accredited Investor Status;
Blue Sky. Holder is acquiring and will acquire the Shares for investment for his
own account, not as a nominee or agent, and not with the view to, or for resale
in connection with, any distribution thereof. Holder understands that the sale
of the Shares has not been, and will not be, registered under the Securities Act
by reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends upon, among other things, the
bona fide nature of Holder’s investment intent and the accuracy of Holder’s
representations as expressed herein.

ARTICLE IV
MISCELLANEOUS

4.1                               Governing Law. This Agreement shall be
governed in all respect by the internal laws of the State of Delaware without
regard to conflict of laws provisions that would cause the laws of any other
jurisdiction to govern.

4.2                               Successors and Assigns. Neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any of the parties hereto (whether by operation of law or otherwise) without the
prior written consent of the other party of parties. Except as otherwise
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon the successors permitted assigns, heirs, executors and
administrators of the parties hereto.

4.3                               Entire Agreement; Amendment. This Agreement
constitutes the full and entire understanding and agreement among the parties
with regard to the subjects hereof, and no party shall be liable or bound to any
other person in any manner by any warranties, representations or covenants
except as specifically set forth herein. Except as expressly provided herein,
neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the party against whom
enforcement of any such amendment, waiver, discharge of termination is sought.

4.4                               Counterparts. This Agreement may be executed
in any number of counterparts each of which shall be an original and all of
which together shall constitute one instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission or
by electronic mail in a PDF file shall be effective as delivery of a manually
executed counterpart of this Agreement.

B-3


--------------------------------------------------------------------------------


4.5                               Severability. If any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision, which shall be replaced with an enforceable
provision closest in intent and economic effect as the severed provision;
provided that no such severability shall be effective if it materially changes
the economic benefit of this Agreement to any party.

[Remainder of Page Intentionally Left Blank]

B-4


--------------------------------------------------------------------------------


The foregoing Agreement is hereby executed effective as of the date first above
written.

“COMPANY”

 

“HOLDER”

 

 

 

 

 

 

 

 

 

URIGEN N.A., INC.

 

JEFFREY BACHA

 

 

 

 

 

 

 

 

 

By:

/s/ Martin Shmagin

 

/s/ Jeffrey Bacha

 

 

 

 

 

 

 

 

 

 

Name:

MARTIN SHMAGIN

 

 

 

  (PLEASE PRINT)

 

 

 

 

 

 

 

 

 

 

 

Title:

CFO

 

 

 

 

B-5


--------------------------------------------------------------------------------


Exhibit C: IRG Agreement

THE INVESTOR RELATIONS GROUP INC.
LETTER OF AGREEMENT
Date: September 20, 2006

Section 1. Services to be Rendered. The purpose of this letter is to set forth
the terms and conditions on which The Investor Relations Group, Inc. (IRO)
agrees to provide Urigen Holdings Inc. (the “Company”) investor relations and
public relations services. These services may include, but are not limited to:
overall management of the corporate communications program; designing a
corporate fact sheet that can readily be mass produce for distribution to
brokers, analysts, and other industry personnel; securing one-on-one and group
appointment with industry professionals for presentations by, for, and about
Company management; targeted mailings assistance with compiling promotional
materials; writing and editing news releases and other corporate materials;
advice on packaging the Company story; writing pitch letters to and solicitation
of the appropriate media and press; syndicated stories; and, daily update
reports.

Section 2. Fees. The Company shall pay to IRG for its services hereunder
including investor relations and public relations services a maintenance fee of
ten thousand shares per month for a renewable term of 6 months beginning October
1, 2006. The shares shall be issued in the name of Dian Griesel.

Fees are payable on or before the 1st day after the beginning of each month
which occurs during the Engagement Period. Unless other arrangements have been
made and agreed upon in writing, lack of payment for services rendered by the
5th of the month will be considered default of this agreement, and IRG shall be
entitled to cease all services on behalf of the Company until such time as
payment in full of amounts due is made.

Section 3. Expenses. In addition to all other fees payable to IRG hereunder, the
Company hereby agrees to reimburse IRG for all reasonable out-of-pocket expenses
incurred in connection with the performance of services hereunder. These
out-of-pocket expenses shall include, but are not limited to: telephone,
photocopying, postage, messenger service, clipping service, maintaining mailing
lists, information retrieval service, wire services, monitoring advisory
service, all production costs for press releases including paper, envelopes,
folding, insertion and delivery to the post office, all reasonable travel
expenses, and all reasonable meeting expenses including rental of audio/visual
equipment. No individual expenses over $500 will be expended without first
notifying the Company. The Company agrees to remit upon the signing of this
agreement a check for $2,500 to be placed on deposit with IRG and credited to
the Company against expenses incurred, on a permanent basis, throughout the
program. From time to time, the Company will replenish the expense account as
necessary to maintain a balance of $2,500. The balance of said deposit is fully
refundable should the program terminate. A running invoice will be maintained of
all expenses incurred and will be submitted to the Company each month.

Section 4. Indemnification. The Company and IRG agree to defend, indemnify and
hold each other, their affiliates, stockholders, directors officers, agents,
employees, successors and assigns (each an “Indemnified Person”) harmless from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgements, suits, costs, expenses and disbursements of any kind
whatsoever (including, without limitation, reasonable attorneys’ fees) arising
solely from the Company’s or IRG’s breach of their obligations, warranties and
representations under this Agreement. It is further agreed that the foregoing
indemnity shall be in addition to any rights that either party may have at
common law or otherwise, including, but not limited to, any right to
contribution.

Section 5. Term of Agreement and Guarantee of Satisfaction. (a) The engagement
of IRG under the provisions of this agreement shall continue until notice of
termination is received. (b) The Company may terminate IRGs engagement
hereunder, with or without cause, immediately at any time during this agreement.
Any fees accrued to IRG prior to cancellation will be payable immediately. (c)
IRG may terminate its engagement

C-1


--------------------------------------------------------------------------------


hereunder, with or without cause, at any time during this agreement. The
obligations of the Company under Sections 4 and 6 shall survive termination or
breach of this agreement, with or without cause, by either party.

Section 6. Solicitation of Employees. For a period commencing two years after
the termination of this Agreement, the Company shall not, directly or
indirectly; (i) Influence or attempt to influence any employee of IRG to leave
its employ; (ii) agree to aid any competitor or customer of IRG in any attempt
to hire any person who was employed by IRG within the two year period preceding
termination of this Agreement; or (iii) solicit or induce any person who was
employed by IRG within the two year period preceding the termination of this
Agreement to become employed by the Company. The Company acknowledges that the
restrictions in this section are reasonable and necessary for the protection of
IRG’s business.

Section 7. Severability. In case any provision of this letter agreement shall be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not be affected or impaired thereby.

Section 8. Consent to Jurisdiction. This Agreement shall be governed and
construed in accordance with the laws of the State of New York, and the parties
hereby consent to the exclusive jurisdiction of the State and Federal Courts,
located within the City, County and State of New York to resolve any disputes
arising under this Agreement.

Section 9. Other Services. If the Company desires additional services not
included in this agreement, any such additional services shall be covered by a
separate agreement between the parties hereto.

Please evidence your acceptance of the provisions of this letter by signing the
copy of this letter enclosed herewith and returning it to The Investor Relations
Group Inc., 11 Stone Street, 3rd Floor, New York, NY 10004. Attention: Dian
Griesel, Ph.D., Chairman & CEO.

 

Very truly yours,

 

 

 

 

 

/s/ Dian Griesel

 

 

 

Dian Griesel

 

 

Founder & Chairman

 

 

The Investor Relations Group, Inc.

 

ACCEPTED AND AGREED
AS OF THE DATE FIRST ABOVE WRITTEN:

 

Urigen Holdings Inc.

 

/s/ Martin Shmagin

CFO

 

Martin Shmagin

 

C-2


--------------------------------------------------------------------------------


Exhibit D: Stock in Lieu of Payroll Payments

 

 

Shares of Series B Preferred Stock Issued Per Month

 

Name

 

October

 

November

 

December

 

January

 

February

 

March

 

Total

 

Martin Shmagin

 

[·

]

[·

]

[·

]

[·

]

[·

]

[·

]

[60,065

]

William J. Garner

 

[·

]

[·

]

[·

]

[·

]

[·

]

[·

]

[59,402

]

Amie Franklin

 

[·

]

[·

]

[·

]

[·

]

[·

]

[·

]

[7,539

]

Terry Nida

 

[·

]

[·

]

[·

]

[·

]

[·

]

[·

]

[66,164

]

Total

 

[·

]

[·

]

[·

]

[·

]

[·

]

[·

]

[193,170

]

 

D-1


--------------------------------------------------------------------------------


Exhibit E: Existing Equity Investors

Shareholder

 

Number of Shares

 

Consideration Paid

 

Date of Issuance

 

Jane A. White

 

20,000

 

$

50,000

 

11/17/2006

 

Joel H. Owens

 

20,000

 

$

50,000

 

11/17/2006

 

Tri Murr, LLC

 

20,000

 

$

50,000

 

11/17/2006

 

Port Royal Investment LLC

 

20,000

 

$

50,000

 

11/17/2006

 

James R. and Paula Massey

 

20,000

 

$

50,000

 

11/17/2006

 

Robert Perrey

 

20,000

 

$

50,000

 

10/19/2006

 

Gregg Palmer

 

10,000

 

$

25,000

 

10/19/2006

 

Joan Zacher

 

10,000

 

$

25,000

 

10/19/2006

 

Alan Sherman

 

6,000

 

$

15,000

 

10/19/2006

 

 

E-1


--------------------------------------------------------------------------------


Exhibit F: Consulting Agreement

CONSULTING AGREEMENT

URIGEN N.A., INC., a Delaware corporation with offices located at 875 Mahler
Road, Suite 235, Burlingame, CA 94010 (the “Company”) and DENNIS CLESING, an
individual domiciled at 4421 SW Guil Point Drive, Lee’s Summitt, MO 64082
(“Consultant”) enter into this Consulting Agreement (the “Agreement”) as of
December 11, 2006 (the “Effective Date”).

The Company and Consultant, intending to be legally hound, hereby agree as
follows:

Section 1.                                       SERVICES. Consultant agrees to
perform such services as the “Director of Product Development” for one full day
per calendar week during the term of this Agreement as may be requested by the
Company relating to the design, structuring, monitoring, and conduct of certain
clinical trials by the Company. Consultant shall report to (i) the Chief
Executive Officer of the Company, and (ii) the Chief Financial Officer of the
Company, and/or (iii) one or more of their designees. The Company acknowledges
that Consultant is a resident of the State of Missouri and will perform his
services from his home unless his presence elsewhere is requested by the Company
upon reasonable notice or is otherwise necessary.

The Company shall have sole discretion to determine the need for such services.
Consultant shall not perform services without receiving prior approval from the
Company.

Section 2.                                       COMPENSATION. During the term
hereof, the Company shall compensate Consultant as follows:

(a)                                       A fee of $4,000 per month (pro rated
for any partial month) payable as set forth in clause (c), below, and issuance
of 19,200 shares (the “Compensation Shares”) of the Series B Preferred Stock,
per value $0.00001 per share, of the Company to Consultant on or before January
31, 2007, subject to the repurchase right of the Company as to invested shares
provided for in the Stock Restriction Agreement by and between the Consultant
and the Company of even date herewith, a copy of which is appended hereto as
Exhibit B.

(b)                                      Reimbursement of reasonable and
necessary expenses incurred by Consultant, approved by the Company, and directly
related to Consultant’s performance of Consultant’s duties hereunder including
consultant’s reasonable travel, lodging and meals in connection with
Consultant’s travel to the Company’s headquarters and any other trips reasonably
requested by the Company. Reimbursement requests for such expenses shall be
submitted in accordance with the Company’s standard expense reimbursement
policies and procedures.

(c)                                       Payment by Company of fees and
expenses shall be made following receipt by the Company of Consultant’s monthly
invoice for the monthly fee setting forth a description of all approved expenses
incurred and paid by Consultant. Consultant’s invoice shall be supported by
appropriate receipts for expenses. Payment of such fees and expenses shall be
due in accordance with the Company’s policies and procedures in effect, from
time to time, with respect to payments of compensation and reimbursement of
expenses to employees of the Company.

Section 3.                                       DURATION AND TERMINATION. This
Agreement shall become effective as of the Effective Date, shall have an initial
term of one year (1), and shall automatically renew on each anniversary of the
Effective Date of this Agreement unless either party gives notice of its
intention and to renew this Agreement at least thirty (30) days prior to the
expiration of the initial form or any renewal term. In addition, the Company may
terminate this Agreement at any time for “Cause” in the event Consultant has
breached any obligation hereof and such breach is not cured within thirty (30)
days of Consultant’s receipt of notice thereof. The Company shall be obligated
to continue to pay Consultant’s fees and to reimburse Consultant’s expenses for
all periods up to the

F-1


--------------------------------------------------------------------------------


date of any termination. In the event the Company terminates this Agreement
without “Cause” (other than due to Consultant’s death or disability) then
Consultant shall be entitled to the remaining compensation payable during the
term of this Agreement, payable as provided in Section 2(a).

The obligations of Consultant under Sections 4, 5, 14, 15, 16, 17, and 18 below
shall survive any expiration or termination of this Agreement. Upon termination,
Consultant shall return to the Company all written information, drawings, models
and other materials or files supplied to Consultant or created by Consultant at
the expense of the Company.

Section 4.                                          INVENTIONS AND COPYRIGHTABLE
WORKS.

(a)                                       Consultant agrees promptly to
communicate and disclose to the Company, or to its nominees, all documentation
and other copyrightable works (hereinafter called “Works”) and all discoveries,
improvements and inventions (hereinafter called “Inventions”) authorized,
conceived, reduced to practice or made by Consultant, whether solely or jointly
with others, during the term of this Agreement (i) along the lines of the
Company’s products or applicable thereto or useful therewith, or (ii) relating
to the Company’s inventions (whether or note patented or patentable) useful in
connection therewith, or (iii) relating to the Company’s business at the time of
the Invention, or (iv) resulting from or related to any work that Consultant may
do on behalf of the company or at its request. All such Inventions and Works
that Consultant is obligated to disclose shall be and remain entirely the
property of the Company or its nominees, successors or assigns. Consultant
agrees to assign and hereby assigns to the Company any rights it may have in
such Works and Inventions.

(b)                                      Consultant will assist the Company and
its nominees, successors or assigns, upon request, during and following the term
of this Agreement, at the expense of the Company, to obtain and maintain for its
own benefit, patents, trademarks and copyright registrations for any such
Inventions and/or Works in any and all countries. Such assistance shall include,
but not be limited to, the execution and delivery of specific assignments of any
such Invention or Work and all domestic and foreign patent rights and copyrights
therein, and all other papers and documents which relate to the securing and
maintenance of such rights, and the performance of all other lawful acts, as may
be deemed necessary or advisable to the Company or its nominees, successors or
assigns.

Section 5.                                          ADDITIONAL REPRESENTATIONS
AND WARRANTIES. Consultant represents and warrants that Consultant has the right
to perform the services required herein without violation of obligations to
others, and that Consultant has the right to disclose to the Company all
information transmitted to the Company in the performance of services under this
Agreement. Consultant agrees that any information submitted to the Company,
whether patentable or not, may be utilized fully and freely by the Company.

Section 6.                                          INDEPENDENT CONTRACTOR. The
status of Consultant shall be that of an independent contractor and not of an
agent or employee of the Company and, as such, Consultant shall not have the
right or power to enter into any contracts or commitments on behalf of the
Company.

Section 7.                                          DEALINGS WITH THIRD PARTIES.
Consultant shall not at any time in Consultant’s dealings with third parties
represent that Consultant is, or permit such third parties to deal with
Consultant or the assumption that Consultant is, an authorized agent, or an
officer, director or employee of the Company, unless the Company expressly
authorizes in writing such representation as an authorized agent.

Section 8.                                          ASSIGNMENT. The rights of
Consultant under this Agreement are personal to Consultant and may not be
assigned or transferred without the prior written consent of the Company.

F-2


--------------------------------------------------------------------------------


Section 9.                                         NOTICES. Any notices required
or contemplated hereunder or in connection herewith shall be deemed sufficiently
given on the date of mailing, if sent by certified mail, with sufficient postage
prepaid, and if addressed to Consultant at the following address:

Dennis Giesing
4421 SW Gull Point Drive
Lee’s Summit, MO 64082

and if addressed to the Company at:

Urigen N.A., Inc.
875 Mahler Road, Suite 235
Burlingame, CA 94010
Attention: President

Section 10.                                   APPLICABLE LAW.

This Agreement shall be construed and enforced in accordance with the laws of
the State of California.

Section 11.                                   RESTRICTIVE CONVENANTS.

(a)                                  Confidentiality. Consultant acknowledges
that the Company is engaged in the Business as more fully defined and set forth
on Exhibit A. Consultant further acknowledges that in order to conduct its
business, the Company owns and uses Confidential Information (as hereinafter
defined) as well as trade secrets. Consultant agrees that, both during and after
termination of this Agreement for any reason, Consultant with hold in a
fiduciary capacity for the benefit of the Company, and shall not, without the
prior written consent of the Company, directly or indirectly use (for his own
benefit or for the benefit of any other person or entity) or disclose, except as
authorized by the Company in connection with the performance of Consultant’s
duties, any Confidential Information, as defined hereinafter, that Consultant
may have or acquire (whether or not developed or compiled by Consultant and
whether or not Consultant has been authorized to have access to such
Confidential Information) during the term of, or in connection with, his
engagement under this Agreement.

(b)                                 With respect to Confidential Information,
during the term of this Agreement and for two years thereafter (but
indefinitely, in the case of the Company’s trade secrets in Consultant’s
possession), Consultant also shall;

(i)                                  use the Confidential Information only as
necessary for the purpose of performing the services described in this
Agreement;

(ii)                               hold the Confidential Information in
confidence and protect it in accordance with not less than the same degree of
care with which Consultant protects Consultant’s own Confidential Information of
like importance which he does not wish to disclose, but in no event with less
than reasonable care;

(iii)                            refrain from making a copy or duplicate of the
Confidential Information or from allowing anyone else to copy or otherwise
duplicate any of the Confidential Information then under his control;

(iv)                           promptly notify the Company in the event that
Consultant receives notice that any third party seeks to legally compel
Consultant to a judicial, administrative or governmental

F-3


--------------------------------------------------------------------------------


proceeding to disclose any of the Confidential Information, so that the Company
may elect whether, at its expense, to seek a protective order or other
appropriate remedy;

(v)                                 refrain from performing any testing or
analysis upon the Company’s Confidential Information for the purpose of gaining
a competitive advantage, or conferring a competitive advantage upon a competitor
of the Company; and

(vi)                              obtain the prior written consent of a senior
corporate officer of the Company to any use or disclosure of any Confidential
Information that is at variance with the terms of this Section 11.

(c)                                  Consultant shall not disclose or permit
access to or use of the Confidential Information by his employees, or to his
subcontractors, consultants, counsel or agents, without the prior written
consent of the Company.

(d)                                 The obligations of this Section 11 shall
become effective on the date of first disclosure of Confidential Information.

(e)                                  Consultant expressly acknowledges and
agrees that the terms of this Agreement, including but not limited to this
Section 11, are reasonable and necessary for the protection of the legitimate
business interests of the Company. Consultant further acknowledges that a
violation of a provision of this Agreement would cause serious, immediate and
irreparable harm to the Company, and therefore agrees that the Company shall be
entitled to injunctive relief without the necessity of proving such harm.
However, in the event that this Agreement or any part hereof is found to be
unenforceable by a court of law, then the parties agree that such unenforceable
portion shall be severed and the remainder of this Agreement shall be enforced
in accordance with its terms, to the fullest extent of the law.

(f)                                    The term “Confidential Information” as
used in this Agreement shall mean and include any information, date and know-how
relating to the business of the Company that is disclosed to Consultant by the
Company or known by him as a result of his relationship with the Company and
which is not generally within the public domain (whether constituting a trade
secret or not), including without limitation, the following information:

(i)                                     financial information, such as Company’s
earnings, assets, debts, prices, fee structures, volumes of purchases or sales
or other financial data, whether relating to Company generally, or to particular
products, services, geographic areas, or time periods;

(ii)                                  Supply and service information, such as
information concerning the goods and services utilized or purchased by the
Company, the names or addresses of suppliers, terms of supply or service
contracts, or of particular transaction, or related information about potential
suppliers, to the extent that such information is not generally known to the
public, and to the extent that the combination of suppliers or use of a
particular supplier, though generally known or available, yields advantages to
Company, the details of which are not generally known;

(iii)                               marketing information, such as details about
ongoing or proposed marketing programs or agreements by or on behalf of Company,
marketing forecasts or results of marketing efforts or information about
impending transactions (including, without limitation, business plans, marketing
strategies, advertising plans, game launch schedules, cost estimates, surveys,
studies, research results, ticket designs, working papers, computer programs,
technical drawings, reports, charts, graphs, and business, technical, and
product development plans and strategies);

F-4


--------------------------------------------------------------------------------


(iv)                              personnel information, such as employees’
personal or medical histories, compensation or other terms of employment, actual
or proposed promotions, hirings, resignations, disciplinary actions,
terminations or reasons therefore, training methods, performance, or other
employee information;

(v)                                 customer information, such as any
compilation of past, existing or prospective customers, customer proposals or
agreements between customers and the Company, status of customer accounts or
credit, or related information about actual or prospective customers; and

(vi)                              information provided to the Company by a third
party under an obligation of confidentiality.

The term “Confidential Information” does not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right of the Company or the
customer to which such information pertains; or information already known to
Consultant at the time of such disclosure to him and under circumstances where
Consultant had no other duty of confidentiality to the Company or third parties
with respect to the disclosed information, if such pre-existing knowledge is
documented by a written, dated record in Consultant’s possession before the date
of the disclosure of Confidential Information to Consultant; or subsequently
received by Consultant in good faith from a third party having the prior right
to make such disclosure and authorize its public disclosure.

(g)                                 The covenants contained in this Section 11
shall survive the termination of this Agreement for any reason for a period of
two (2) years; provided, that with respect to those items of Confidential
Information which constitute a trade secret under applicable law, the
Consultant’s obligations of confidentiality and non-disclosure as set forth in
this Section 11 shall continue to survive after said two (2) year period to the
greatest extent permitted by applicable law. These rights of the Company are in
addition to those rights the Company has under the common law or applicable
statutes for the protection of trade secrets.

(h)                                 Non-Solicitation; Employees or Sales
Representatives. During the term of this Agreement and for two (2) calendar
years immediately following cessation of Consultant’s employment with the
Company for any reason. Consultant will not solicit or in any manner encourage
employees of the Company to leave the employ of the Company. The foregoing
prohibition applies only to employees with whom Consultant had Material Contact
pursuant to Consultant’s duties during the twelve (12) month period immediately
preceeding cessation of Consultant’s employment with the Company. “Material
Contact” under this subsection means interaction between the Consultant and
another employee of the Company with whom Consultant actually dealt.

(i)                                     Non-Solicitation; Customers. During the
term of this Agreement and for two (2) years immediately following termination
of this Agreement, for any reason, Consultant shall not, on Consultant’s own
behalf or on behalf of any person, firm, partnership, association, corporation
or business organization, entity or enterprise (except the Company), solicit any
customer of the Company, or any representative of any customer of the Company
with a view to selling or providing any product, equipment or service
competitive with any product, equipment or service sold or provided by the
Company in the Company’s Business during the twelve (12) month period
immediately preceding termination of this Agreement; provided, that the
restrictions set forth in this section shall apply only to customers of the
Company, or representatives of customers of the Company with whom Consultant had
Material Contact during such twelve (12) month period. “Material Contact” under
this subsection exists between Consultant and each of the Company’s existing
customers: (i) with whom Consultant actually dealt for a business purpose while
engaged by the Company or to further a business relationship between the
customer and the Company; (ii) whose dealings with the Company were handled,
coordinated or supervised by Consultant; or (iii) about whom Consultant obtains
or has obtained Confidential Information in the ordinary course of business as a
result of Consultant’s association with the Company; or (iv) as to any customer
which receives or

F-5


--------------------------------------------------------------------------------


has received products or services from the Company, the sale or provision of
which results, or has resulted, in earnings or income being included in the
calculation of any performance based compensation of Consultant.

(j)                                     Non-Compete. Consultant shall comply
with the non-compete covenant set forth in Exhibit A hereto.

(k)                                  Survival: Tolling of Period of Restraint.
Notwithstanding the termination of this Agreement, Consultant hereby expressly
agrees that (i) the provisions contained in this Section 11 shall survive for
the periods necessary to give effect to the provisions thereof, and (ii) any
purported violation of the restraints set forth in this Section 11 shall
automatically toll and suspend the period of the restraint and extend the term
of this Agreement for the amount of time from the date Consultant or Company
commences litigation with respect to the enforceability of such provisions
and/or such purported violation until a final, non-appeasable decision is
rendered or the parties otherwise resolve the purported violation; provided that
the applicable period of restraint shall not be extended unless there shall have
been a violation of the restraints set forth in the applicable section at issue
during such period of time.

(l)                                     Acknowledgements. Consultant hereby
acknowledges and agrees that the restrictions continued in Section 11 are fair
and reasonable and necessary for the protection of legitimate business interests
of the Company. Consultant acknowledges that in the event the Consultant’s
engagement with the Company terminates for any reason, the Consultant will be
able to earn a livelihood without violating the restrictions contained in
Section 11 and that the Consultant’s ability to earn a livelihood without
violating such restrictions is a material conditions to the Consultant’s
engagement and continued engagement with the Company.

Section 12.                                   NON-DISPARAGEMENT.

Consultant covenants and agrees that during the course of Consultant’s
engagement by the Company or at any time thereafter during which Consultant is
receiving payments of any kind from the Company, Consultant shall not, directly
or indirectly, in public or private, deprecate, impugn, disparage, or make any
remarks that would tend to or be construed to tend to define the Company or any
of its employee, members of its board of directors or agents, nor shall
Consultant assist any other person or entity in so doing. The provisions of this
Section shall not constitute grounds for termination for “Cause” except in the
case either of Consultant’s willful violation of the provisions of this Section
or Consultant’s repeated violation of the provisions of this Section after
notice by the Company to the Consultant that his conduct violates the provisions
of this Section.

Section 13.                                   CONFLICT OF INTEREST.

Consultant may not use his position, influence, knowledge of confidential
information or the Company assets for personal gain. A direct or indirect
financial interest, including joint ventures in or with a supplier, vendor,
customer or prospective customer without disclosure and written approval from
the Board is strictly prohibited and constitutes Cause for terminations of this
Agreement.

Section 14.                                   ENFORCEMENT OF COVENANTS.

(a)                                  Termination of Employment and Forfeiture of
Compensation. Consultant agrees that in the event that the Company determines
that consultant has breached any of the covenants set forth in Section 11 above
during the term of this Agreement, the Company shall have the right to terminate
this Agreement for “Cause”.

(b)                                 Injunctive Relief. Consultant understands,
acknowledges and agrees that in the event of a breach or threatened breach of
any of the covenants and promises contained in this Agreement, the Company will
suffer irreparable injury for which there is no adequate remedy at law and the
Company will therefore be

F-6


--------------------------------------------------------------------------------


entitled to obtain, without bond, injunctive relief enjoining said breach or
threatened breach. Consultant further acknowledges, however, that the Company
shall have the right to seek a remedy at law as well as or in lieu of equitable
relief in the event of any such breach.

(c)                                  Consultant’s Obligations Upon Termination.
Upon the termination of this Agreement hereunder for whatever reason, Consultant
shall not at any time thereafter represent himself to be connected or to have
any connection with the Company or its related entities.

Section 15.                                   RIGHT TO ARBITRATION.

All claims, disputes or controversies arising out of or relating to this
Agreement, or the breach thereof (including, without limitation, any claim that
any provision of this Agreement or any obligation of Consultant is illegal or
otherwise unenforceable or violable under law, ordinance or ruling or that
Consultant’s engagement by the Company was illegally terminated) shall be
settled exclusively by final and binding arbitration before a neutral arbitrator
through arbitration administrated by the American Arbitration Association under
its National Rules for the Resolution of Employment Disputes, and judgment upon
the award rendered by the arbitrator may be entered by any court having
competent jurisdiction thereof, with costs of the arbitration proceeding and the
arbitrator’s fees to borne by the Company. By way of example only, such claims
include claims under federal, state, and local statutory or common law, such as
the Age Discrimination in Employment Act, Title VII of the Civil Rights Act of
1964, as amended, including the amendments of the Civil Rights Act of 1991, the
Americans with Disabilities Act and contracts and tort laws. The Company and
Consultant each consents and submits to the personal jurisdiction and venue of
the trial courts of San Francisco, California, and also to the personal
jurisdiction and venue of the United States District Court resident in San
Francisco, CA for purposes of enforcing this provision. All awards of the
arbitration shall be binding and non-appealed except as otherwise provided in
the United States Arbitration Act. Judgment upon the award of the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall have
the authority to order and award, among other things, specific performance of
any obligations created under this Agreement, the issuance of an injunction or
other provisional relief, or the imposition of sanctions for abuse or
frustration of the arbitration process. The parties shall be entitled to engage
in reasonable discovery, including a request for the production of relevant
documents. Depositions may be ordered by the arbitrator upon a showing of need.
The foregoing provisions shall not preclude the Company from bringing an action
in any court of competent jurisdiction for injunctive or other provisional
relief as the Company may determine is necessary or appropriate. [This Section
to be initiated below by Consultant and on behalf of the Company]

 

/s/ WG

 

  1/5/07

 

Consultant

Company

Date

 

Section 16.                                   ENTIRE AGREEMENT. This Agreement
shall constitute the entire Agreement between the parties with regard to the
subject matter hereof.

[Remainder of Page Internationally Left Blank]

F-7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

CONSULTANT:

 

 

 

THE COMPANY:

 

 

 

 

 

DENNIS GIESING

 

 

 

URIGEN N.A., INC.

 

 

 

 

 

 

 

 

 

 

/s/ DENNIS GIESING

 

 

By:

 

/s/ William J. Garner

 

 

 

Name:

 

William J. Garner

 

 

Title:

 

CEO

 

F-8


--------------------------------------------------------------------------------


EXHIBIT “A”

(a)                                  Non-Competition.

(i)                                     During the term of this Agreement, and
for a period equal to the longerof any period during which Consultant shall
continue to receive compensation or other remuneration from the Company, or two
(2) years after termination of this Agreement for any reason, Consultant agrees
not to engage in any Competitive Activity within the Non-Compete Territory.

(ii)                                  Consultant acknowledges and agrees, based
upon the nature of the Company’s business and its current activities that the
Non-Compete Territory as of the date of this Agreement currently is the entire
United States.

(b)                                  Additional Definitions.

For purposes of the Agreement and this Exhibit A the Agreement shall have the
following additional definitions:

(i)                                     “Competitive Activity” means any
activity in which the Consultant directly or indirectly owns, managed, operates,
controls, is employed by in a sales, Consultant, managerial, business
development or business technology capacity (whether as an employee or
Independent contractor) or participates in the ownership, management, operation
or control of any business (a “Competitor”) that is engaged, either directly or
indirectly, in the provision of services or products which are part of the
Business.

(ii)                                  “Business” means the development and
commercialization of therapeutic products for urological disorders, including
without limitation U101 (targeting chronic pelvic pain), U102 (targeting
symptoms of CPP secondary to pelvic irradiation), U103 (targeting dyspareunia),
U301 (targeting acute urethral discomfort), and U302 (targeting urethritis), and
further including, without limitation, the design, implementation and conduct of
clinical trials relating to such compounds.

(iii)                               “Person” means an individuals, corporation,
partnership, association, tribe, trust, business trust, limited liability
company, joint venture, joint stock company, pool, syndicate, sole
proprietorship, unincorporated authority, governmental entity or other form of
entity or group.

F-9


--------------------------------------------------------------------------------


EXHIBIT “B”

Stock Restriction Agreement

F-10


--------------------------------------------------------------------------------


Exhibit G: Stock Restriction Agreement

URIGEN N.A., INC.
STOCK RESTRICTION AGREEMENT

This STOCK RESTRICTION AGREEMENT (this “Agreement”) is made as of the 11th day
of December, 2006 (the “Effective Date”), by and between URIGEN N.A., INC., a
Delaware corporation (the “Company”) and in its capacity as escrow holder
hereunder (the “Escrow Holder”), and DENNIS GIESING (the “Stockholder”.

WHEREAS, the Stockholder is a consultant to the Company pursuant to the terms of
a Consulting Agreement by and between the Stockholder and the Company of even
date herewith (the “Consulting Agreement”);

WHEREAS, the Stockholder is the owner of 19,200 shares (the “Original Shares”)
of the Company’s Series B Preferred Stock, par value $0.00001 per share (the
“Preferred Stock”); and

WHEREAS, the Company and the Stockholder have agreed that the Preferred Stock
held by the Stockholder shall be subject to vesting asprovided herein in
consideration of the agreement by the Company to enter into a Consulting
Agreement and to issue such shares of Preferred Stock to the Stockholder.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein set
forth, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby mutually covenant and
agree as follows:

1.                                      Definitions. For purposes of this
Agreement, the following terms shall have the meanings provided therefor below
in this Section 1 or elsewhere in this Agreement as referred to below in this
Section 1:

“Agreement” shall have the meaning ascribed to such term in the preamble hereof.

“Cause” shall have the meaning ascribed to such term in the Consulting
Agreement.

“Closing” shall have the meaning ascribed to such term in Section 3 below.

“Company” shall have the meaning ascribed to such term in the preamble hereof.

“Consulting Agreement” shall have the meaning ascribed to such term in the
preamble hereof.

“Effective Date” shall have the meaning ascribed to such term in the preamble
hereof.

“Escrow Holder” shall have the meaning ascribed to such term in the preamble
hereof.

“Notice” shall have the meaning ascribed to such term in Section 3 hereof.

“Original Shares” shall have the meaning ascribed to such term in the preamble
hereof.

“Preferred Stock” shall have the meaning ascribed to such term in the
preamblehereof.

G-1


--------------------------------------------------------------------------------


“Sale of the Company” shall mean a single transaction or a series of related
transactions in which the Company and its business is sold, whether by merger,
consolidation, sale of all or substantially all of the assets of the Company,
sale of all of the issued and outstanding shares of capital stock of the
Company, or otherwise.

“Shares” shall mean, collectively, (a) the Original Shares, and (b) all shares
of any class or series of capital stock of the Company or any other issuer, or
any other securities of the Company or any other issuer, that are issued in
exchange for, upon exercise or conversion of, or in respect of, the Original
Shares or any of the securities referred to in this clause (b) (in each case,
whether by way of stock split, stock dividend, combination, reclassification,
reorganization, or any other means).

“Stockholder” shall have the meaning ascribed to such term in the preamble
hereof.

“Unvested Shares” shall mean, at the relevant time of reference thereto, those
Shares that have not vested on or prior to such time pursuant to Section
2hereof.

“Vested Shares” shall mean, at the relevant time of reference thereto, those
Shares that have vested on or prior to such time pursuant to Section 2 hereof.

2.                                      Vesting of Shares.

(a)                                  Vesting Schedule. Subject to all of the
provisions of this Section 2, the Shares shall vest in twelve (12) monthly
installments that are as nearly equal as possible on the last calendar day of
each month beginning with January 31, 2007.

(b)                                  Acceleration of Vesting. Notwithstanding
anything expressed or implied in Section 2(a), above, to the contrary, the
vesting of Shares shall be accelerated as follows:

In the event of a Sale of the Company, the vesting of all of the Unvested Shares
that are outstanding immediately prior to such Sale of the Company shall be
accelerated so that such Unvested Shares shall become fully vested, and shall be
considered Vested Shares hereunder, immediately prior to, but subject to, the
consummation of such Sale of the Company.

(c)                                  No Further Vesting Following Termination.
Except if and to the extent otherwise expressly provided in Section 2(b) or
Section 3, upon termination of the Stockholder’s consulting relationship with
the Company for any reason or for no reason, regardless of whether such
termination is effected by the Company, by the Stockholder (whether voluntarily
or involuntarily and with or without Cause), or upon the Stockholder’s death,
none of the Unvested Shares owned of record or beneficially by the Stockholder
on the date of termination shall thereafter vest.

(d)                                  Determination of Vested Shares. It is
understood and agreed that, for purposes of determining the number of Shares
that have become vested as of any date pursuant to the provisions of this
Agreement, all of the Shares owned of record or beneficially by the Stockholder
on such date shall be deemed to have been acquired by the Stockholder on the
date hereof, notwithstanding that any of such Shares may have been acquired by
the Stockholder at any time or from time to time after the date of this
Agreement.

G-2


--------------------------------------------------------------------------------


(e)                                  Delivery of Vested Shares. Vested Shares
shall, at the request of the Stockholder, be released from the escrow provided
for in Section 4 hereof and shall be delivered to the Stockholder. Vested shares
shall continue to be subject to applicable restrictions set forth in any other
agreements to which the Stockholder is a party.

(f)                                    Escrow of Unvested Shares. All Unvested
Shares shall be held in escrow pursuant to Section 4 below.

3.                                      Repurchase Right. If the Stockholder
terminates his or her consulting relationship with the Company, or if the
Stockholder’s consulting relationship is terminated by the Company, for any
reason or for no reason (whether voluntarily or involuntarily), or in the event
of the Stockholder’s death, the Company shall have the right, but not the
obligation, to repurchase all or any number of the then Unvested Shares (after
giving effect to the acceleration of vesting provisions of Section 2(b), if and
to the extent applicable) subject to and in accordance with the terms of this
Section 3. The Company may exercise such repurchase right by delivering to the
Stockholder, within twelve (12) calendar months following the date of
termination, a notice (the “Notice”) of its intention to exercise its repurchase
right under this Section 3, specifying the number of Unvested Shares that the
Company desires to repurchase, whereupon, subject to the provisions of this
Section 3, the Company shall become legally obligated to repurchase from the
Stockholder, and the Stockholder shall become legally obligated to sell to the
Company, at the Closing (as such term is defined below), the number of Unvested
Shares referred to in the Notice, and the Company shall not be required after
such delivery to treat the Stockholder as owner of such number of Unvested
Shares, to accord the right to vote to the Stockholder with respect thereto or
to pay dividends thereon. The purchase price per share for all the Unvested
Shares repurchased by the Company pursuant to this Section 3 shall be equal to
$2.50 (subject to adjustment pursuant to Section 6 hereof), and shall be
payable, at the election of the Company, in cash or through the cancellation of
any outstanding indebtedness. The closing (the “Closing”) of the repurchase by
the Company of all or any number of Unvested Shares pursuant to this Section 3
shall take place at the offices of the Company at such time and on such date as
the Company shall specify in the Notice. At the Closing, the Stockholder shall
deliver to the Company a certificate or certificates evidencing the number of
Unvested Shares to be repurchased, duly endorsed for transfer or accompanied by
duly executed stock powers, against payment by the Company of the purchase price
therefor in accordance with the terms of this Section 3. If the Company has a
right to repurchase any Unvested Shares pursuant to this Section 3 and elects
not to, or fails to repurchase all or a portion of such Unvested Shares in
accordance with the provisions of this Section 3, all of the Unvested Shares not
so repurchased shall, thereafter, be treated as Vested Shares for all purposes
of this Agreement.

4.                                      Escrow of Unvested Shares.

(a)                                  Escrow Holder. Each stock certificate
representing Unvested Shares shall be held in escrow by the Escrow Holder,
together with a stock assignment executed in blank by the Stockholder with
respect to the Unvested Shares represented by such stock certificate. Each stock
certificate representing Unvested Shares shall be held in escrow pursuant to
this Section 4 until all of such Unvested Shares become fully vested pursuant
to, and in accordance with, the provisions of Section 2 hereof or until all of
such Unvested Shares are repurchased by the Company pursuant to, and in
accordance with, the provisions of Section 3 hereof, whichever occurs earlier.

(b)                                  Rights of Stockholder with respect to
Unvested Shares held in Escrow. Subject to the terms hereof and the terms of any
other agreements to which the Stockholder is a party, the Stockholder shall have
all the rights of a stockholder with respect to the Unvested

G-3


--------------------------------------------------------------------------------


Shares while they are held in escrow, including without limitation, the right to
vote such Unvested Shares and receive any cash dividends declared thereon. If
there is (i) any stock dividend, stock split or other change in the Unvested
Shares, or (ii) any merger or sale of all or substantially all of the assets or
other acquisition of the Company, any and all new, substituted or additional
securities to which the Stockholder is entitled by reason of his or her
ownership of the Unvested Shares shall be immediately subject to this escrow,
deposited with the Escrow Holder and included thereafter as “Unvested Shares”
for purposes of this Agreement.

(c)                                  Obligations and Liabilities of the Escrow
Holder. The Escrow Holder shall be obligated only for the performance of such
duties as are specifically set forth herein and may rely and shall be protected
in relying or refraining from acting on any instrument reasonably believed by
him or her to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Holder shall not be personally liable for any act
he may do or refrain from doing hereunder as Escrow Holder or as
attorney-in-fact for the Stockholder, provided that the Escrow Holder acts or
refrains from acting in good faith and in the exercise of his or her own good
judgment, and any act that he does or refrains from doing pursuant to the advice
of his or her own attorneys, who may be counsel to the Company, shall be
conclusive evidence of such good faith.

(d)                                  Duties of the Escrow Holder.

(i)                                     In the event of any repurchase of
Unvested Shares pursuant to, and in accordance with, the provisions of Section 3
hereof, the Escrow Holder shall take all steps necessary to consummate such
repurchase, including, but not limited to, presentment of stock certificates
representing the Unvested Shares subject to such repurchase, together with stock
powers executed by or in the name of the Stockholder appropriately completed by
the Escrow Holder, to the Company or its transfer agent with irrevocable
instructions to register the transfer of such Unvested Shares into the name of
the Company or its designee. The Stockholder hereby appoints the Escrow Holder
his or her irrevocable attorney-in-fact to execute in his or her name,
acknowledge and deliver all stock powers and other instruments as may be
necessary or desirable with respect to the repurchase of any Unvested Shares
pursuant to, and in accordance with, the provisions of Section 3 hereof.

(ii)                                  Upon the vesting of any Unvested Shares,
the Escrow Holder shall, at the request of the Stockholder, either (A) promptly
deliver to the Stockholder the certificate or certificates representing such
Unvested Shares that have become vested or (B) promptly cause a new certificate
endorsed with the appropriate legends to be issued for such Unvested Shares that
have become vested and shall deliver such certificate to the Stockholder.

(iii)                               The Escrow Holder may, but need not, submit
a memorandum to the Stockholder and to the Company setting forth the action the
Escrow Holder intends to take with respect to the escrow of the Unvested Shares
and requesting the parties to acknowledge the propriety of the intended action.
If, in any such case, either party fails or refuses to acknowledge the propriety
of the intended action, the Escrow Holder may seek the advice of counsel, who
may be counsel to the Company, and any action taken in accordance with the
written advice of such counsel shall be full protection to the Escrow Holder in
respect thereto against any person. It is agreed that in any event the Escrow
Holder shall not be liable for any action or failure to act taken in good faith,
and that his

G-4


--------------------------------------------------------------------------------


or her liability shall be limited to actions or inaction constituting gross
negligence or willful misconduct.

(iv)                              It is understood and agreed that should any
dispute arise with respect to the delivery, ownership or right of possession of
the Unvested Shares or other securities held by the Escrow Holder hereunder, he
is authorized and directed to retain in his or her possession without liability
to anyone all or any part of said Unvested Shares or other securities until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree of judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but he shall be under no duty whatsoever to institute or defend
any such proceedings.

(v)                                 The Escrow Holder is hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case the Escrow Holder obeys or complies with any such order, judgment or
decree, he shall not be liable to any of the parties hereto or to any other
person, firm or corporation by reason of such compliance, notwithstanding any
such order, judgment or decree being subsequently reversed, modified, annulled,
set aside, vacated or found to have been entered without jurisdiction.

(vi)                              The parties hereto understand that the Escrow
Holder is legal counsel to the Company, and that said counsel may continue to
act as such in the event of any dispute in connection with this Agreement or any
other transaction contemplated herein or affected hereby.

(vii)                           By signing this Agreement, the Escrow Holder
becomes a party to this Agreement only for the purposes of this Section 4.

(e)                                  Change of Duties. The Escrow Holder’s
duties hereunder may be altered, amended, modified, or revoked only by a writing
signed by all of the parties hereto; provided, that the Company may at any time,
at its option, elect to terminate this escrow by notice to the Stockholder and
the Escrow Holder.

(f)                                    Costs and Fees. All reasonable costs,
fees and disbursements incurred by the Escrow Holder in connection with the
performance of his or her duties hereunder shall be borne by the Company.

(g)                                 Resignation. The Escrow Holder reserves the
right, upon notice to the Company and the Stockholder, to resign from his or her
duties as Escrow Holder and to appoint a substitute Escrow Holder.

5.                                      Restrictions on Transfer.

(a)                                  No Transfers of Unvested Shares. Except for
(i) the escrow described in Section 4 above or (ii) the transfer of any Unvested
Shares to the Company as contemplated by this Agreement, none of the Unvested
Shares or any beneficial interest therein shall be transferred, encumbered or
otherwise disposed of in any way until such Unvested Shares have became vested
pursuant to, and in accordance with the provisions of Section 2hereof.

G-5


--------------------------------------------------------------------------------


(b)                                  Legend for Unvested Shares. The
certificates evidencing any of the Unvested Shares shall be endorsed with a
legend, in addition to any other legend required by any other agreements to
which the Stockholder is a party, substantially as follows:

“THIS CERTIFICATE AND THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
A STOCK RESTRICTION AGREEMENT DATED AS OF DECEMBER ___, 2006 AND TO THE
RESTRICTIONS UPON TRANSFER CONTAINED THEREIN, A COPY OF SUCH STOCK RESTRICTION
AGREEMENT WILL BE FURNISHED TO ANY INTERESTED PARTY UPON WRITTEN REQUEST.”

(e)                                  Transfers in Violation of this Agreement.
The Company shall not be required to transfer any shares of Unvested Shares on
its books which shall purportedly have been transferred, encumbered or otherwise
disposed of in any way in violation of this Agreement, or to treat as owner of
such shares, or to accord the right to vote as such owner or to pay dividends
to, any person or organization to which any such shares shall purportedly have
been transferred, encumbered or otherwise disposed of in any way in violation of
this Agreement. It is expressly understood and agreed that the restrictions on
transfer imposed by this Agreement shall apply not only to voluntary transfers
but also to Involuntary transfers, by operation of law or otherwise. The
Stockholder shall pay all legal fees and expenses of the Company arising out of
or relating to any purported transfer, encumbrance or other disposal in any way
of any shares of Unvested Shares in violation of this Agreement.

6.                                      Adjustment for Stock Splits Etc. All
references in this Agreement to the number of Shares or the purchase price for
any shares of Preferred Stock shall be appropriately adjusted to reflect any
stock split, stock dividend, reverse stock split, reclassification,
recapitalization or other change in the Preferred Stock which may be made by the
Company. If any such stock split, stock dividend, reverse stock split,
reclassification, recapitalization or other change in the Preferred Stock would
cause an adjustment in the number of Shares that would otherwise result in
fractional shares of Preferred Stock, or in the event that any calculation or
determination of the number of Shares that are or have vested or that are
subject to vesting under this Agreement would otherwise result in fractional
shares of Preferred Stock, then such fractional shares shall be disregarded by
rounding down to the nearest whole number of shares. Without limiting the
generality of the foregoing, the purchase price with respect to any shares of
Preferred Stock shall never be reduced to a value below the par value of such
shares of Preferred Stock.

7.                                      General Provisions.

(a)                                  Governing Law. This Agreement shall be
governed by the internal substantive laws of the State of Delaware, without
reference to any conflict of laws provisions thereof that would implicate the
substantive or procedural laws of any other jurisdiction.

(b)                                  Entire Agreement. This Agreement represents
the entire agreement between the parties with respect tothe subject matter
hereof and supercedes all prior written and oral agreements and understandings
between the parties to the extent that such prior written and oral agreements
relate or pertain to the subject matter of this Agreement. This Agreement may
only be modified or amended pursuant to a written agreement or instrument signed
by the Company and the Stockholder or, with respect to Section 4, the Company,
the Stockholder and Escrow Holder.

G-6


--------------------------------------------------------------------------------


(c)                                  Notices. All notices, requests, consents
and other communications hereunder to any party shall be deemed tobe sufficient
if contained in a written instrument delivered in person, sent to the receiving
party’s then current e-mail address or duly sent by first class, registered,
certified or overnight mail, postage prepaid, or telecopied with a confirmation
copy by regular mail, addressed or telecopied, as the case may be, to such party
atthe address or telecopier number, as the case may be, set forth below or such
other address or telecopier number, as the case may be, as may hereafter be
designated in writing by the addressee to the addressor listing all parties:

(i)                             if to the Company or to the Escrow Holder, to:

Urigen N.A., Inc.

875 Mahler Road, Suite 235

Burlingame, CA 94010

Tel.#: 650-259-0239

Fax #: 650-259-0901

Attention: President

with acopy to:

Marc J. Ross, Esq.

Sichenzia Ross Friedman Ference LLP

1065 Avenue of the Americas, 21st Floor

New York, NY 10018

Tel.#: 212-930-9700

Fax #: 2l2-930-9725

(ii)                          if to the Stockholder, to:

Dennis Giesing

4421 SW Gull Point Drive

Lee’s Summit, MO 64082

Tel.#: 816-537-0571

Fax #: 816-537-0571

Any notice or other communication pursuant to this Agreement shall be deemed to
have been duly given or made and to have become effective (A) when delivered in
hand to the party to which it was directed. (B) if sent by facsimile machine and
property addressed in accordance with the foregoing provisions of this Section
7(c), when received by the addressee, (C) if sent by commercial courier
guaranteeing, next business day delivery, on the business day following the date
of delivery to such courier, or (D) if sent by first-class mail, postage
prepaid, andproperly addressed in accordance with the foregoing provisions of
this Section 7(e), upon the earlier of (1) receipt by the addressee, or (2) the
third business day following the day of dispatch.

(d)                                  Binding Effect. This Agreement shall be
binding upon the heirs, personal representatives, executors, administrators,
successors and/or assigns of the parties, and shall be binding upon any
transferee of the Shares.

G-7


--------------------------------------------------------------------------------


(e)                                  Assignment. The rights and benefits of the
Company under this Agreement shall be transferable to any one or more persons or
entities, and all covenants and agreements hereunder shall insure to the benefit
of, and be enforceable by, the Company’s successors und assigns.

(f)                                    No Waiver.Either party’s failure to
enforce any provision or provisions of this Agreement shall not in any way be
construed as a waiver of any such provision or provisions, nor prevent the party
thereafter from enforcing each and every other provision of this Agreement. The
rights granted both parties herein are cumulative and shall not constitute a
waiver of either party’s right to assert all other legal remedies available to
it under the circumstances.

(g)                                 Severability.If any provision of this
Agreement shall be held illegal, invalid or unenforceable, such illegality,
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render illegal, invalid or unenforceable any other
severable provisions of this Agreement.

(h)                                 Headings. Headings are for convenience only
and are not deemed to be part of this Agreement.

(i)                                    Further Assurances. The Stockholder
agrees upon request to execute any further documents or instruments necessary or
desirable to carry out the purposes or intent of this Agreement.

(j)                                    Counterparts.This Agreement may be
executed in counterparts, all of which together shall for all purposes
constitute one Agreement, binding on each of the parties hereto notwithstanding
that each such party shall not have signed the same counterpart.

(k)                                Relationship with Stockholder.The Company is
not by reason of this Agreement or the issuance of any Shares obligated to
continue the Stockholder association with the Company as an employee or in any
other capacity (other than as a shareholder).

(l)                                    Consent to Jurisdiction; Waiver of Jury
Trial.In case of any dispute hereunder, the parties will submit to the exclusive
jurisdiction and venue of any court of competent jurisdiction sitting in San
Francisco. CA, and will comply with all requirements necessary to give such
court jurisdiction over the parties and the controversy. EACH PARTY HEREBY
WAIVES ANY RIGHT TO A JURY TRIAL AND TO CLAIM OR RECOVER PUNITIVE DAMAGES.

(m)                              Remedies. The Stockholder acknowledges that
money damages alone will not adequately compensate the Company for breach of any
of the Stockholder’s covenants and agreements herein and, therefore, agrees that
in the event of the breach or threatened breach of any such covenant or
agreement, in addition to all other remedies available to the Company, at law,
in equity or otherwise, the Company shall be entitled to injunctive relief
compelling specific performance of or other compliance with, the terms hereof,

[remainder of page intentionally left blank]

G-8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed this Stock Restriction
Agreement under seal as of the day and year first set forth above.

STOCKHOLDER

 

 

 

 

 

 

 

 

/s/ Dennis Giesing

 

 

Dennis Giesing

 

 

 

 

 

 

 

 

URIGEN N.A., INC.

 

 

 

 

 

 

 

 

By:

/s/ Martin Shmagin

 

 

Name:

Martin Shmagin

 

 

Title

CFO

 

 

G-9


--------------------------------------------------------------------------------


Exhibit H: KTEC Promissory Note

PROMISSORY NOTE

$1000,000.00

 

Burlingame, California

 

 

January 5, 2007

 

FOR VALUE RECEIVED, the undersigned, URIGEN N.A., INC, a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of KTEC HOLDINGS, INC, a
Kansas corporation (the “Lender”), the principal amount of One Hundred Thousand
and no/100 Dollars ($100,000), plus interest on the unpaid principal balance
outstanding from time to time at the rate of Twelve Percent (12%) per annum
until paid in full, such interest to be compounded as additional principal on a
monthly basis if said interest is not paid in full by the end of each month, and
any other amounts owned by Urigen to Lender hereunder. Interest shall be
computed on the basis of a Three Hundred Sixty (360) day year. All amounts owed
by borrower to Lender hereunder are due and payable by Borrower at its option,
without notice or demand, on the earlier of (i) ninety (90) days after
consummation of the Marger (as defined in the Agreement and plan of Merger,
dated October 5, 2006, by and among Valentis, Inc., Valentis Holdings, Inc., and
Urigen N.A. Inc. hereinafter, the “Merger Agreement”) or the consummation of any
other business combination or similar transaction that results in a Change of
Control (as defined below) of the Borrower, (ii) the occurrence of an Event of
Default (as defined below), or (iii) the second anniversary of the date hereof
(in each case, the “Due Date”). As used herein, the term “Change of Control”
shall mean (i) any sale of all or substantially all of the assets of the
Borrower, or (ii) any sale or issuance of stock, merger, consolidation, or other
business combination transaction that results after such transaction in any
person or entity owning a majority of the voting securities of the Borrower who
did not hold that majority prior to such transaction.

In connection herewith, the Lender acknowledges receipt of a certificate
representing ownership of Five Hundred (500) shares of Series B Preferred Stock,
par value $.00001 per share from the Borrower and the Borrower acknowledges
receipt of adequate consideration for the issuance thereof, such shares being
validly issued, fully paid and nonassessable.

If any amount owed under this promissory Note (the “Note”) becomes due and
payable on a Saturday, Sunday or business holiday in the State of Kansas payment
shall be made on the next successive business day and interest shall be payable
thereon at the rate herein specified during such extension. The Borrower
reserves the right to prepay, without penalty, all or any portion of this Note
at any time and from time to time.

As used herein, an “Event of Default” shall mean (i) a default in the payment of
any amounts owed under this Note when due hereunder; (ii) excluding any payment
default, the Borrower materially breaches any provision of this Note and such
breach continues for Ten (10) days after the Lender gives written notice of such
breach to the Borrower; (iii) the Borrower makes as assignment for the benefit
of creditors; (iv) attachment or garnishment proceedings are commenced against
the Borrower liable hereon and are not dismissed within Sixty (60) days; (v) a
receiver trustee or liquidator is appointed over or execution levied upon any
property of the Borrower and is not dismissed, discharged, stayed or bonded
against within Sixty (60) days; (vi) proceedings are instituted by or against
the Borrower or any other person liable hereon under any bankruptcy, insolvency,
reorganization or other law relating to the relief of debtors, including without
limitation the United States Bankruptcy Code, as amended, and, if instituted
against the Borrower or any of such other persons, are not dismissed within
Sixty (60) days; (vii) the Borrower

H-1


--------------------------------------------------------------------------------


liquidates or dissolves; or (viii) this Note ceases to have effect or becomes
invalid or otherwise ceases to be in full force and effect.

Any amount hereunder which is not paid when due, whether at stated maturity, by
acceleration or otherwise, shall bear interest from the date when due until paid
at the lesser of (i) the rate of Eighteen percent (18%) per annum, or (ii) the
maximum rate permitted by law, said interest to becompounded monthly and
computed on the basis of a Three Hundred Sixty (360) day year.

All payments made hereunder shall be made in the lawful currency of the United
States of America tothe Lender, to such domestic account as the Lender may
designate, or at such other place as the Lender may designate in writing.
Payments will be credited when Lender receives same day funds. All payments made
hereunder, whether a scheduled installment, prepayment, or payment as a result
of acceleration, shall be allocated first to accrued but unpaid interest, next
to any interest premiums due, next to amounts owed hereunder other than
principal repayments, next to installments of principal overdue and currently
due, and then to installments of principal remaining outstanding hereunder.

The Borrower agrees to pay reasonable costs of collection, paid or incurred by
the Lender in enforcing this Note on default of the rights and remedies herein
provided, including to the fullest extent permitted by applicable law, all
costs, charges, disbursements and attorney’s fees.

The Borrower, for itself and for any guarantors, sureties, endorsers and/or any
other person or persons now or hereafter liable hereon, if any, hereby waives
demand of payment, presentment for payment, protest, notice of nonpayment or
dishonor and any and all other notices and demands whatsoever, and any and all
delays or lack of diligence in the collection hereof, and expressly consents and
agrees to any and all extensions or postponements of the time of payment hereof
from time to time at or after maturity and any other indulgence and waives all
notice thereof.

No delay or failure by the Lender in exercising any right, power, privilege or
remedy hereunder shall affect such right, power, privilege or remedy or be
deemed to be a waiver of the same or any part thereof, nor shall any single or
partial exercise thereof or any failure to exercise the same in any instance
preclude any further or future exercise thereof, or exercise of any other right,
power, privilege or remedy, and the rights and privileges provided for hereunder
are cumulative and not exclusive.

The Lender may sell, assign, pledge or otherwise transfer all or any portion of
its interest in this Note at any time or from time to time without prior notice
to or consent of and without releasing any party liable or become liable hereon.

By executing this Note on behalf of the Borrower, the undersigned officer of the
Borrower, in his or her personal and individual capacity, represent to the
Lender that such officer is duly authorized and empowered to execute and deliver
this Note on behalf of the Borrower and that this Note constitutes the legal and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms.

THE BORROWER HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTIONS
OR CLAIMS ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS NOTE OR ANY OF ITS
OBLIGATIONS HEREUNDER.

H-2


--------------------------------------------------------------------------------


THIS NOTE AND ALL OBLIGATIONS OF THE BORROWER HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF KANSAS
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). THE BORROWER
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN THE
COURTS OF THE STATE OF KANSAS OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS
TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY
SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN THE
FORMATION AGREEMENT. THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO SUCH VENUE IN CONNECTION WITH SUCH SUIT OR THAT SUCH SUIT IS
BROUGHT IN AN INCONVENIENT COURT.

IN WITNESS WHEREOF, the undersigned has duly caused this Note to be executed and
delivered at the place specified above and as of the date first written above.

URIGEN N.A., INC.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Martin Shmagin

 

 

 

 

Name:

Martin Shmagin

 

 

 

 

Title:

CFO

 

 

 

H-3


--------------------------------------------------------------------------------


Exhibit 1: Terry Nida Compensation Agreement

EXECUTIVE EMPLOYMENT AGREEMENT

URIGEN HOLDINGS INC.

PRIVATE AND CONFIDENTIAL

 

As of May 1, 2006

Terry Nida
211 Perry Landing Road
Cordele, Georgin
31015 USA

Dear Mr. Nida:

Re: Terms of Employment with URIGEN HOLDINGS INC. (the “Company”)

This Agreement confirms the terms and conditions of your employment by the
Company and will constitute your employment agreement. Those terms and
conditions are set out below:

1.                          Position and Duties. You will beemployed by and will
serve the Company as its Vice President, Sales, Marketing and Corporate
Development, having the duties and functions customarily performed by, and have
all responsibilities customary to, a vice president, sales, marketing and
corporate development of a corporation engaged in a business similar to that of
theCompany, including those duties and functions particularly described in
Schedule A attached to this Agreement. You will report directly to the President
andChief Executive Officer of the Company. Your duties and functions pertain to
the Company and any of its subsidiaries from time to time and may be varied or
added to from time to time by the President and Chief Executive Officer, at his
discretion, exercised reasonably. You will devote the amount of your working
time, attention and energies to the business and affairs of the Company required
to discharge the performance of your duties, andin any event no less than 80% of
your working time.

2.                          Term. The terms and conditions of this Agreement
will have effect as of and from May 1, 2006 (the “Effective Date”) and your
employment will continue until terminated as provided in this Agreement (the
“Term of Employment”).

3.                          Base Salary. The Company will pay you a base salary
(the “Base Salary”) in the amount of CDN$188,800 per year, payable monthly, and
will transfer or cause to be transferred to you 360,000 Common shares (the
“Trust Shares”) from the Urigen 2005 Incentive Stock Purchase Plan Trust. The
company will have no obligation to pay the Base Salary to you or transfer or
cause to be transferred the Trust Shares to you, nor will any Base Salary or
other compensation accrue to you pursuant to this Agreement, until the Company
has completed offerings of its equity securities raising aggregate gross
proceeds of at least CDN$5 million in addition to any proceeds raised by the
Company up to the Effective Date.


--------------------------------------------------------------------------------


Your Base Salary and other compensation and taxable benefits received under this
Agreement or in respect of your employment will be subject to the withholding of
all applicable statutory deductions. All Trust Shares issued to pursuant to this
Section 3 will be subject to repurchase by the Company pursuant to Section 17.

4.                          Annual Review. The Board of Directors (the “Board”)
of the Company or a compensation committee established by the Board (the
“Compensation Committee”) will review your Base Salary annually. This review
will not necessarily result in an increase in your Base Salary and any increase
will be in the discretion of the Board or the Compensation Committee, as the
case may be.

5.                        Benefits. Once the Company has completed offerings of
its equity securities raising aggregate gross proceeds of at least an additional
CDN$5 million, you will be eligible for health, medical, dental, accident and
life insurance and such other benefits as are reasonable and appropriate for an
executive level benefits plan, as determined by the Board from time to time,
when such a plan has been secured by the Company. You may be required to provide
information and undergo reasonable assessments of the insurers in order to
determine your eligibility for benefits coverage. You hereby acknowledge that
coverage under any benefit plan in effect from time to time is subject to
availability and other requirements of the applicable insurer and that the
components of the benefits plan may be amended, modified or terminated from time
to time by the Company in its sole discretion, and that this may include
terminating or changing carriers.

6.                          Vacation. During your Term of Employment, you will
be entitled to an annual paid vacation of 20 days per year, in addition to
statutory holidays, subject to any policies of the Company in place from time to
time. Except with the prior approval of the Company, you may carry over a
maximum of 10 days of vacation to the next calendar year. The Company reserves
the right, acting reasonably, to request that vacations be scheduled so as not
to conflict with critical business operations.

7.                          Reimbursement for Expenses. During your Term of
Employment, the Company will reimburse you for reasonable travelling and other
expenses actually and properly incurred by you in connection with the
performance of your duties and functions, such reimbursement to be made in
accordance with, and subject to, the policies of the Company in effect from time
to time. For all such expenses you will be required to keep proper accounts and
to furnish statements, vouchers, invoices and/or other supporting documents to
the Company.

8.                          Trust Shares. You hereby acknowledge the transfer by
the Company to you of 60,000 Trust Shares. In the event the Company has not
completed offerings of its equity securities raising aggregate gross proceeds of
at least an additional CDN$5 million by August 1, 2006, the Company will
transfer to you 25,000 Trust Shares on the last day of each additional month
following August 1, 2006 that the Company has not raised gross proceeds from
equity securities offerings of at least an additional CDN$5 million. All Trust
Shares issued to pursuant to this Section 8 will be subject to repurchase by the
Company pursuant to Section 17.

H-5


--------------------------------------------------------------------------------


9.                          Purchase of Series A Preferred Shares. As of the
Effective Date, the Company hereby grants to you options to purchase up to
100,000 Series A Preferred shares of the Company at a price of CDN$1.00 per
share. These options will vest immediately and may be exercised at any time and
from time to time within 2 months of the Effective Date upon written notice to
the Company from you, after which time they will expire.

10.                    Directors’ & Officers’ Liability Insurance. The Company
will provide you with directors’ and officers’ liability insurance under the
policies for such insurance arranged by the Company from time to time upon such
terms and in such amounts as the Board may reasonably determine in its
discretion.

11.                    No Other Compensation or Benefits. You expressly
acknowledge and agree that unless otherwise expressly agreed in writing by the
Company subsequent to execution of this Agreement by the parties hereto, you
will not be entitled by reason of your employment by the Company or by reason of
any termination of such employment, to any remuneration, compensation,
severance, damages or benefits other than as expressly set forth in this
Agreement.

12.                    Service to Employer. During your employment under this
Agreement you will:

(a)                    well and faithfully serve the Company,

(b)                   act in, and promote, the best interests of the Company,

(c)                    devote the agreed upon percentage of your working time,
attention and energies to the business and affairs of the Company; and

(d)                   comply with all rules, regulations, policies and
procedures of the Company.

13.                    Termination By Executive. Subject toSection 16
(Termination Following Change in Control), you may resign at any time, but only
by giving the Company at least 3 months’ prior written notice of the effective
date of your resignation. On the giving of any such notice, the Company will
have the right to waive the notice period, have you cease your employment
immediately or at a specified date prior to the end of the notice period and pay
you for the notice period or remainder of the notice period, as applicable, plus
such other sums owed for arrears of salary and vacation pay. In this case, your
resignation and the termination of your employment will be effective on the date
the Company waives the notice period (or remainder thereof).

14.           Termination by the Company Without Cause.

(a)                    The Company may terminate your employment at any time
without cause by giving you written notice of the effective date of such
termination and in all respects, except as set out below, the termination of
your employment will be effective immediately.

(b)                   If your employment is terminated by the Company pursuant
to this Section, the Company will pay to you as a lump sum the number of months
of Base Salary, as referred to in Section 3 (Base Salary) and as adjusted from
time to time in

H-6


--------------------------------------------------------------------------------


accordance with Section 4 (Annual Review), set out in the table below depending
upon the year of employment in which you are terminated, plus such other sums
owed for arrears of salary and vacation pay:

Year of Employment

 

Lump Sum Payment of Base Salary (as adjusted)

 

 

 

1 — 2

 

6 months

 

 

 

3 — 5

 

12 months

 

 

 

6 and over

 

24 months

(c)                    To the extent permitted by law and subject to the terms
and conditions of any benefit plans in effect from time to time, the Company
will maintain the benefits and payments set out in Section 5 (Benefits) of this
Agreement during the notice period equivalent.

(d)                   The payments set out in this Section 14 will be in lieu of
any applicable notice period.

(c)                    You will not be required to mitigate the amount of any
payment provided for in this Section 14 by seeking other employment or
otherwise, nor will any sums actually received be deducted.

(f)                      If you are successful in any action claiming wrongful
dismissal or constructive dismissal against the Company, you hereby agree that
you will only be entitled such notice set forth in this Section 14, less any
amounts earned by you in mitigation.

15.                    Termination by the Company for Cause. The Company may
terminate your employment for cause at any time without any notice, severance or
other payments. In the event the Company dismisses you for cause pursuant in
this Section 15 and, subsequently, a court or arbitrator rules that the Company
did not have cause, you hereby agree that you will only be entitled to damages
in an amount equal to that number of months’ Base Salary set forth in Section 14
(Termination by Company Without Cause), less any amounts earned by you in
mitigation.

16.                    Termination Following Change in Control. Concurrently
with execution and delivery of this Agreement, you and the Company will enter
into a “Change in Control Agreement” attached hereto as Schedule C setting out
the compensation provisions to be applicable in the event of the termination of
your employment in certain circumstances following a “Change in Control” of the
Company (as defined in the Change inontrol Agreement).

17.                    Repurchase of Shares. You agree that upon termination of
this Agreement by you pursuant to Section 13 or by the Company for cause
pursuant to Section 15 (each a “Triggering Event”) prior to May 1, 2009, the
Company will have the right to purchase all of the Trust shares owned by you at
the time of the Triggering Event at their issue price, less the number of Trust
Shares determined by the following calculation:

H-7


--------------------------------------------------------------------------------


(a)                    the number of months that have elapsed from the Effective
Date to the Triggering Event, multiplied by

(b)                   1/36 of the total number of Trust Shares owned by you.

In the event of such mandatory repurchase, you hereby appoint thePresident and
Chief Executive Officer of the Company as your true and lawful attorney in fact
and agent for you to execute and deliver, and to receive delivery of, all such
assignments, transfers, deeds, assurances and instruments as may be necessary to
effectively complete the repurchase of the Trust Shares.

18.                    Confidentiality and Assignment of Inventions.
Concurrently with execution and delivery of this Agreement and in consideration
of your employment by the Company, you and the Company will enter into a
“Confidentiality and Assignment of Inventions Agreement” in the form attached
hereto as Schedule D.

19.           Avoidance of Conflicts of Interest. During your Term of
Employment:

(a)                    You will not, without the Company’s consent, hold any
office, acquire any property or enter into any contract, arrangement,
understanding or transaction with any other person or entity that would conflict
or interfere with this Agreement or your duties or obligations under this
Agreement or that would otherwise prevent you from performing your obligations
hereunder. You hereby represent and warrant that as of the Effective Date you or
your Affiliates or Associates do not hold any such office, have not acquired any
such property and have not entered into any such contract, arrangement
understanding or transaction.

(b)               You will promptly, fully and frankly disclose to the Company
in writing:

(i)                        the nature and extent of any interest you or your
Affiliates or Associates have or may have, directly or indirectly, in any actual
or proposed contract, arrangement, understanding or transaction between a third
party and the Company or any Affiliate of the Company; and

(ii)                     every office you or your Affiliates or Associates may
hold or acquire, and every property you or your Affiliates or Associates may
possess or acquire, whereby directly or indirectly a duty or interest might be
created in conflict with the interests of the Company or your duties and
obligations under this Agreement.

and following such disclosure the Company may, in its sole discretion, determine
that a conflict of interest exists and require you to eliminate such conflict of
interest.

(c)                    For greater clarity, the Company acknowledges that those
positions listed in Schedule Bare not considered a conflict of interest contrary
to paragraph (a).

H-8


--------------------------------------------------------------------------------


In this Agreement, the term “Affiliate” will include all those persons and
entities that are included within the definition or meaning of “affiliate” as
set forth in Sections 1(1) and 2 of the Business Corporations Act (British
Columbia) or any successor legislation of similar force and effect, as amended
and the term “Associate” will include all those persons and entities that are
included within the definition or meaning of “associate” as set forth in Section
1(1) of the Securities Act (British Columbia) or any successor legislation of
similar force and effect, asamended, including your spouse, children, parents,
brothers and sisters.

20.           Provisions Reasonable. It is acknowledged and agreed that:

(a)                    both before and since the Effective Date the Company has
operated and competed and will operate and compete in a global market, with
respect to the business (the “Business”) actually carried on by it directly or
indirectly, whether under an agreement with or in collaboration with, any other
party, which Business includes without limitation the discovery, development,
manufacturing, distribution,marketing and sale of (i) U101 and products for the
treatment of Interstitial Cystitis (a disease of the bladder characterized by
pain, urgency and frequency of urination), and (ii) any other products that the
Company discovers or commercially develops during your involvement in any
capacity with the Company;

(b)                   competitors of the Company and its Business are located in
countries around the world;

(c)                    in order to protect the Company adequately, any
restrictive covenant must apply world wide;

(d)                   during the course of your employment by the Company, both
before and after the Effective Date, you have acquired and will acquire
knowledge of, and you have come into contact with, initiated and established
relationships with and will come into contact with, initiate and establish
relationships with, both existing and new clients, customers, suppliers,
principals, contacts and prospects of the Company, and that in some
circumstances you have been or may well become the senior or sole representative
of the Company dealing with such persons; and

(e)                    in light of the foregoing, the provisions of Section 21
(Restrictive Covenant) below are reasonable and necessary for the proper
protection of the Business, property and goodwill of the Company.

21.                    Restrictive Covenant. You agree that you will not, either
alone or in partnership or in conjunction with any person, firm, corporation,
syndicate, association or any other entity or group, whether as principal,
agent, employee, director, officer, shareholder, consultant or in any capacity
or manner whatsoever, whether directly or indirectly, for the Term of Employment
and containing for a period of 6 months from the termination of your employment,
regardless of the reason for such termination:

(a)                    carry on or be engaged in oradvise, provide services to,
be employed by, consult with, invest in or give financial assistance to, any
business, enterprise or other

H-9


--------------------------------------------------------------------------------


entity that is involved in the sale, distribution, development or supply of any
product or service thatis competitive with any product or service of the
Business; provided, however, that the foregoing will not prohibit you from
acquiring, solely asan investment and through market purchases, securities of
any such enterprise or undertaking which are publicly traded, so long as you are
not part of any control group of such entity and such securities, which if
converted, do not constitute more than 5% of the outstanding voting power of
that entity;

(b)                   approach or contact any person, firm, corporation or other
entity that was a client, customer, supplier, principal, shareholder, investor,
collaborator, strategic partner, licensee, contact or prospect of the Company
during the time of your employment with the Company for the purpose of inducing
such party to reduce its level of business with the Company or to encourage such
party to start doing business or to increase its level of business with any
other person or entity when such a change may negatively affect the opportunity
of the Company to maintain or increase its level of business with such party; or

(c)                    persuade or attempt to persuade any employee(s) of the
Company to leave employment with the Company.

22.                    Remedies. You acknowledge and agree that any breach or
threatened breach of any of the provisions of Section 12 (Service to Employer),
Section 18 (Confidentiality and Assignment of Inventions), Section 19 (Conflicts
of Interest) or Section 21 (Restrictive Covenant) could cause irreparable damage
to the Company or its partners, subsidiaries or affiliates, that such harm could
not be adequately compensated by the Company’s recovery of monetary damages, and
that in the event of a breach or threatened breach thereof, the Company will
have the right to seek an injunction, specific performance or other equitable
relief as well as any equitable accounting of all your profits or benefits
arising out of any such breach. It is further acknowledged and agreed that the
remedies of the Company specified in this Section are in addition to and not in
substitution for any rights or remedies of the Company at law or in equity and
that all such rights and remedies are cumulative and not alternative and that
the Company may have recourse to any one or more of its available rights or
remedies as it will see fit.

23.                    Assignment. Your rights and obligations contained in this
Agreement are personal and such rights, benefits and obligations will not be
voluntarily or involuntarily assigned, alienated or transferred, whether by
operation of law or otherwise, without the prior written consent of the Company.
The Company may assign its rights (but not its obligations) hereunder without
your consent. Any purported assignment by you contrary to this Section will be
null and void.

24.                    Binding Effect. This Agreement will be binding upon and
enure to the benefit of the Company and its successors and assigns and be
binding upon and enure to the benefit of your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, legatees
and permitted assigns.

25.                    Agreement Confidential. You will keep the terms and
conditions of this Agreement confidential except that you will be entitled to
disclose such information to your bankers.

H-10


--------------------------------------------------------------------------------


advisors, agents, consultants and other third parties who have a duty of
confidence to you and who have a need to know such information in order to
provide advice, products or services to you, as may be required to enforce any
provision of this Agreement or as may otherwise be required by any law,
regulation or other regulatory requirement.

26.                    Governing Law and Jurisdiction. This Agreement will be
governed by and interpreted in accordance with the laws of the Province of
British Columbia and applicable laws of Canada and the parties hereto attorn to
the exclusive jurisdiction of the provincial and federal courts of such
province.

27.                    Acknowledgment of Fiduciary Capacity. You expressly
acknowledge and agree that due to your position with the Company, you are
employed in a fiduciary capacity.

28.                    Exercise of Functions. The rights of the Company as
provided in this Agreement may be exercised on behalf of the Company by the
Board.

29.                    Entire Agreement. The terms and conditions of this
Agreement are in addition to and not in substitution for the obligations, duties
and responsibilities imposed by law on employees of corporations generally, and
you agree to comply with such obligations, duties and responsibilities. Except
as otherwise provided in this Agreement, this Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof, and may
only be varied by further written agreement signed by you and the Company. This
Agreement supersedes any previous communications, understandings and agreements
between you and the Company regarding your employment. It is acknowledged and
agreed that this Agreement is mutually beneficial and is entered into for fresh
and valuable consideration with the intent that it will constitute a legally
binding agreement.

30.                    Further Assurances. The parties will execute and deliver
to each other such further instruments and assurances and do such further acts
as may be required to give effect to this Agreement.

31.                    Surviving Obligations. Your obligations and covenants
under Section 18 (Confidentiality and Assignment of Inventions). Section 20
(Provisions Reasonable), Section 21 (Restrictive Covenant), Section 22
(Remedies), Section 23 (Assignment), Section 24 (Binding Effect), Section 25
(Agreement Confidential), Section 26 (Governing Law and Jurisdiction), Section
27 (Acknowledgement of Fiduciary Capacity), Section 29 (Entire Agreement),
Section 30 (Further Assurances). Section 33 (Notice). Section 34 (Severability)
and Section 35 (Time of Essence/No Waiver) will survive the termination of this
Agreement.

32.                    Independent Legal Advice. You hereby acknowledge that you
have obtained or have had an opportunity to obtain independent legal advice in
connection with this Agreement, and further acknowledge that you have read,
understand, and agree to be bound by all of the terms and conditions contained
herein.

33.                    Notice. Any notice or other communication required or
contemplated under this Agreement to be given by one party to the other will be
delivered or mailed by prepaid registered post with return receipt requested or
by recognized international courier

H-11


--------------------------------------------------------------------------------


service providing written proof of delivery to the party to receive same at the
address as set out below:

To You
Terry Nida
211 Ferry Landing Road
Cordele, Georgia
31015 USA
Fax: (229) 273-0325

To the Company:
Urigen Holdings Inc.
515 West Hustings Street, Suite 7333
Vancouver, B.C. V6B 5K3
Attn: President and CEO

With a copy to counsel for the Company:

Farris, Vaughan, Wills & Murphy LLP
2500 - 700 West Georgia Street
Vancouver, BC., V7Y 1B3
Attn: R. Hector MacKay-Dunn. Q.C
Fax: (604) 661-9349

Any such notice will be deemed to have been received on the earlier of the date
actually received, on the next business day following transmission if by
facsimile transmission, or the date five (5) days after the same was posted or
sent. Either party may change its address or its facsimile number by giving the
other party written notice, delivered in accordance with this Section.

34.                    Severability. If any provision of this Agreement or the
application thereof to any circumstance will, in any jurisdiction and to any
extent, be invalid or unenforceable, such provision will be ineffective as to
such jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision will be substituted therefore to carry out
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable provision.

35.                    Time of Essence/No Waiver. Time is of the essence hereof.
No waiver, delay, indulgence, or failure to act by the Company regarding any
particular default or omission by you will affect or impair any of the Company’s
rights or remedies regarding that or any subsequent default or omission that is
not expressly waived in writing, and in all events time will continue to be of
the essence without the necessity of specific reinstatement.

H-12


--------------------------------------------------------------------------------


36.                    Counterparts. This Agreement may be executed in any
number of counterparts, each of which so executed will be deemed to be an
original, and such counterparts will together constitute but one agreement.

If you accept and agree to the foregoing, please confirm your acceptance and
agreement by signing the enclosed duplicate copy of this letter where indicted
below and by returning it to us. You are urged to consider fully all the above
terms and conditions and to obtain independent legal advice or any other advice
you feel is necessary before you execute this agreement.

 

Yours truly.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

URIGEN HOLDINGS INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Martin Shmagin CFO

 

 

 

 

 

Authorize Signatory

 

 

Accepted and agreed to by Terry Nida as of the 21st day of April, 2006

 

 

/s/ Terry Nida

 

 

 

Terry Nida

 

 

 

H-13


--------------------------------------------------------------------------------


SCHEDULE A

DESCRIPTION OF THE DUTIES AND FUNCTIONS

Description

Via routine interface with Company executive managers and the Board, as
appropriate, develop, guide and direct global commercialization strategies by
providing expert advice for the functional areas of sales, marketing, corporate
and business development; and be responsible for the day-to day implementation
and management of all sales, marketing, corporate and business development
activities in which the Company is involved.

Responsibilities: Responsibilities include the following:

1.                         Provide proactive sales, marketing, corporate and
business development service to the Company, as directed and required.

2.                         Provide proactive interaction with all functional
areas of the Company to support all on-going product commercialization
activities.

3.                         Manage and serve as the Company interface for all
global and regional pharmaceutical companies with whom the Company establishes
supply and commercialization agreements.

4.                         Provide proactive interaction will all functional
areas of the Company to support the commercialization aspects of all on-going
product development activities.

5.                         Propose and manage the operating budget for all
commercialization activities in which the Company is involved.

6.                         Establish and maintain competency levels of all
Company employees, contractors and vendors involved in commercialization
activities.

H-14


--------------------------------------------------------------------------------


SCHEDULE B

EXCEPTIONS TO CONFLICT OF INTEREST

Vivus, Inc. — Vice President, Worldwide Sales, Marketing & Corporate Development

H-15


--------------------------------------------------------------------------------


SCHEDULE C

URIGEN HOLDINGS INC.

As of May 1, 2006

Terry Nida
211 Ferry Landing Road
Cordele, Georgia
31015 USA

Dear Mr. Nida:

Re: Change in Control Agreement

Urigen Holdings Inc. (the “Company”) considers it essential to the best
interests of its members to foster the continuous employment of its senior
executive officers. In this regard, the Board of Directors of the Company (the
“Board”) has determined that it is in the best interests of the Company and its
members that appropriate steps should be taken to reinforce and encourage
management’s continued attention, dedication and availability to the Company in
the event of a Potential Change in Control (as defined in Section 2), without
being distracted by the uncertainties which can arise from any possible changes
in control of the Company.

In order to induce you to agree to remain in the employ of the Company, such
agreement evidenced by the employment agreement entered into as of the date of
this Agreement between you and the Company (the “Employment Agreement”) and in
consideration of your agreement as set forth in Section 3 below, the Company
agrees that you will receive and you agree to accept the severance and other
benefits set forth in this Agreement should your employment with the Company be
terminated subsequent to a Change in Control (as defined in Section 2) in full
satisfaction of any and all claims that now exist or then may exist for
remuneration, fees, salary, bonuses or severance arising out of or in connection
with your employment by the Company or the termination of your employment;

1.        Term of Agreement.

This Agreement will be in effect for a term commencing on the Effective Date of
the Employment Agreement (as therein defined) and ending on the date of
termination of the employment Agreement.

2.        Definitions.

(a)                    “Affiliate” means a corporation that is an affiliate of
the Company under the Business Corporations Act (British Columbia), as amended
from time to time.

(b)                   “Change in Control” of the Company will be deemed to have
occurred:

H-16


--------------------------------------------------------------------------------


(i)                        if a merger, amalgamation, arrangement,
consolidation, reorganization or transfer takes place in which Securities of the
Company possessing more than 50% of the total combined voting power of the
Company’s outstanding Securities are acquired by a person or persons different
from the persons holding those Securities immediately prior to such transaction,
and the composition of the Board following such transaction is such that the
directors of the Company prior to the transaction constitute less than 50% of
the Board membership following the transaction except that no Change in Control
will be deemed to occur if such merger, amalgamation, arrangement,
consolidation, reorganization or transfer is with any subsidiary or subsidiaries
of the Company;

(ii)                     if any person, or any combination of persons acting
jointly or in concert by virtue of an agreement, arrangement, commitment or
understanding will acquire or hold, directly or indirectly, 50% or more of the
voting rights attached to all outstanding Securities; or

(iii)                  if any person, or any combination of persons acting
jointly or in concert by virtue of an agreement, arrangement, commitment or
understanding will acquire or hold, directly or indirectly, the right to appoint
a majority of the directors of the Company; or

(iv)                 if the Company sells, transfers or otherwise disposes of
all or substantially all of its assets, except that no Change of Control will be
deemed to occur if such sale or disposition is made to a subsidiary or
subsidiaries of the Company.

provided however, that a Change in Control will not be deemed to have occurred
if such Change in Control results solely from the issuance, in connection with a
bona fide financing or series of financings by the Company of Securities.

(c)                    “Base Salary” will mean the annual base salary, as
referred to in Section 3 (Base Salary), and as adjusted from time to time in
accordance with Section 4 (Annual Review), of the Employment Agreement.

(d)                   “Date of Termination” will mean, if your employment is
terminated, the date specified in the Notice of Termination.

(e)                    “Good Reason” will mean the occurrence of one or more of
the following events, without your express written consent, within 12 months of
Change in Control:

(i)                        a material change in your status, position, authority
or responsibilities that does not represent a promotion from or represents an
adverse change from your status, position, authority or responsibilities in
effect immediately prior to the Change in Control:

(ii)                     a material reduction by the Company, in the aggregate,
in your Base Salary, or incentive, retirement, health benefits, bonus or other

H-17


--------------------------------------------------------------------------------


compensation plans provided to you immediately prior tothe Change in Control,
unless an equitable arrangement has been made with respect to such benefits in
connection with a Change in Control;

(iii)                  a failure by the Company to continue in effect any other
compensation plan in which you participated immediately prior to the Change in
Control (except for reasons of non insurability), including but not limited to,
incentive, retirement and health benefits, unless an equitable arrangement has
been made with respect to such benefits in connection with a Change in Control;

(iv)                 any request by the Company or any affiliate of the Company
that you participate in an unlawful act; or

(v)                    any purported termination of your employment by the
Company after a Change in Control which is not effected pursuant to aNotice of
Termination satisfying the requirements of clause (i) below and for the purposes
of this Agreement, no such purported termination will be effective.

(f)                      “Notice of Termination” will mean a notice, in writing,
communicated to the other party in accordance with Section 6 below, which will
indicate the specific termination provision in this Agreement relied upon and
will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated.

(g)                   “Potential Change in Control” of the Company will be
deemed to have occurred if:

(i)                        the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;

(ii)                     any person (including the Company) publicly announces
an intention to take or to consider taking actions which if consummated would
constitute a Change in Control; or

(iii)                  the Board adopts a resolution to the effect that, for the
purposes of this Agreement, a Potential Change in Control of the Company has
occurred.

(h)                   “Security” in respect of a security of the Company, will
have the meaning ascribed thereto in Part II of the Securities Act(British
Columbia), as it existed on the date of this Agreement, and also means any
security carrying the right to convert such security into, exchange such
security for, or entitling the holder to subscribe for, any equity security, or
into or for any such convertible or exchangeable security or security carrying a
subscription right.

H-18


--------------------------------------------------------------------------------


3.        Potential Change in Control.

You agree that, in the event of a Potential Change in Control of the Company
occurring after the Effective Date, and until 12 months after a Change in
Control, subject to your right to terminate your employment by issuing and
delivering a Notice of Termination for Good Reason, you will continue to
diligently carry out your duties and obligations, on the terms set out in the
Employment Agreement.

4.        Compensation Upon Termination Following Change in Control.

Subject to compliance by you with Section 3, upon your employment terminating
pursuant to a Notice of Termination within 12 months after a Change in Control,
the Company agrees that you will receive and you agree to accept, subject to
your prior resignation as a director of the Company, the following payments in
full satisfaction of any and all claims you may have or then may have against
the Company, for remuneration, fees, salary, benefits, bonuses or severance,
arising out of or in connection with your employment by the Company or the
termination of your employment:

(a)                    If your employment will be terminated by the Company for
cause or by you other than for Good Reason, the terms of the Employment
Agreement will govern and the Company will have no further obligations to you
under this Agreement.

(b)                   If your employment by the Company will be terminated by
you for Good Reason or by the Company other than for cause, then you will be
entitled to the payments and benefits provided below:

(i)                        subject to the withholding of all applicable
statutory deductions, the Company will pay you a lump sum equal to 12 months’
Base Salary, as referred to in Section 3 (Base Salary) of the Employment
Agreement, plus other sums owed for arrears of salary and vacation pay;

(ii)                     to the extent permitted by law and subject tothe terms
and conditions of any benefit plans in effect from time to time, the Company
will maintain the benefits and payments set out in Section 6 (Benefits) of the
Employment Agreement during the 12 month period;

(iii)                  all incentive stock options granted to you by the Company
under any stock option agreement that is entered into between you and the
Company and is outstanding at the time of termination of your employment, which
incentive stock options have not yet vested, will immediately vest upon the
termination of your employment and will be fully exercisable by you in
accordance with the terms of the agreement or agreements under which such
options were granted; and

(iv)                 all Trust Shares (as defined in the Employment Agreement)
transferred to you by or for the Company under the Employment Agreement or other
agreement that is entered into between you and the Company and is outstanding at
the time of termination of your employment, which Trust

H-19


--------------------------------------------------------------------------------


Shares continue to be subject to a right of repurchase by the Company, shall no
longer be subject to such right of repurchase.

You will not be required to mitigate the amount of any payment provided for in
this Section 4 by seeking other employment or otherwise, nor will any sums
actually received be deducted.

5.        Binding Agreement.

This Agreement will ensure to the benefit of and be enforceable by your personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you die while any amount would still be
payable to you under this Agreement if you had continued to live, that amount
will be paid in accordance with the terms of this Agreement to your devisee,
legatee or other designee or, if there is no such designee, to your estate.

6.        Notices.

Any notice or other communication required or contemplated under, this Agreement
to be given by one party to the other will be delivered or mailed by prepaid
registered post to the party to receive same at the addresses set out below:

To You
Terry Nida
211 Ferry Landing Road
Cordele, Georgia
31015 USA
Fax: (229) 273-0325

To the Company:
Urigen Holdings Inc.
515 West Hastings Street, Suite 7333
Vancouver, B.C., V6B 5K3
Attn: President and CEO

With a copy to counsel for the Company:

Farris, Vaughan, Wills & Murphy LLP
2500 – 700 West Georgia Street
Vancouver, B.C., V7Y 1B3
Attn: R. Hector MacKay-Dunn. Q.C.
Fax. (604) 661-9349

Any such notice will be deemed to have been received on the earlier of the date
actually received, on the next business day following transmission if by
facsimile transmission or the date five(5) days after the same was posted or
sent.

H-20


--------------------------------------------------------------------------------


7         Modification; Amendments; Entire Agreement.

This Agreement may not be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing and signed by you and such
officer as may be specifically designated by the Board. No waiver by either
party at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar ordissimilar provisions or conditions at the
same or at any prior or subsequent time. Except as set forth in your Employment
Agreement, no agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

8.        Governing Law and Jurisdiction.

This Agreement will be governed by and interpreted in accordance with the laws
of the Province of British Columbia and applicable laws of Canada and the
parties hereto attorn to the exclusive jurisdiction of the courts of such
province.

9.        Validity.

The invalidity or unenforceability of any provision of this Agreement will not
affect the validity or enforceability of any other provision of this Agreement,
which will remain in full force and effect.

10.      No Employment or Service Contract.

Nothing in this Agreement will confer upon you any right to continue in the
employment of the Company for any period of specific duration. Further, this
Agreement does not restrict in any way either party’s rights to terminate your
employment pursuant to the Employment Agreement.

If the foregoing sets forth our agreement on this matter, kindly sign and return
to the Company a copy of this letter.

 

Yours truly,

 

 

 

 

 

URIGEN HOLDINGS INC.

 

 

 

 

 

By: 

/s/ Martin Shmagin CFO

 

 

 

 

Authorized Signatory

 

H-21


--------------------------------------------------------------------------------


Accepted and agreed to by Terry Nida as of the 21st day of April, 2006

/s/ Terry Nida

 

 

 

Terry Nida

 

 

 

 

H-22


--------------------------------------------------------------------------------


SCHEDULE D

CONFIDENTIALITY AGREEMENT AND
ASSIGNMENT OF INVENTIONS

URIGEN HOLDINGS INC.

 

PRIVATE AND CONFIDENTIAL

As of May 1, 2006

Terry Nida
211 Ferry Landing Road
Cordele, Georgia
31015 USA

Dear Mr. Nida:

The purpose of this letter is to confirm and record the terms of the agreement
(the “Agreement”) between you and Urigen Holdings Inc. (the “Company”)
concerning the terms on which you will (i) receive from and disclose tothe
Company proprietary and confidential information; (ii) agree to keep the
information confidential, to protect it from disclosure and to use it only in
accordance with the terms of this Agreement; and (iii) assign to the Company all
rights, including any ownership interest which may arise inall inventions and
intellectual property developed or disclosed by you over the course of your work
during your employment with the Company. The effective date (“Effective Date”)
of this Agreement is the date that you start or started working at the Company,
as indicated in the employment agreement between you and the Company dated as of
the date of this Agreement.

In consideration of the offer of employment by the Company and the payment bythe
Company to you of the sum of CDN$1.00 and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, you and the Company
hereby agree as follows:

1.                    INTERPRETATION

1.1                 Definitions. In this Agreement:

(a)                    “Business” will mean the business actually carried on by
the Company, directly or indirectly, whether under an agreement with or in
collaboration with, any other party including but not exclusively the discovery,
development, manufacturing, distribution, marketing and saleof (i) U101 and
products for the treatment of Interstitial Cystitis and (ii) any other products
that the Company discovers or commercially develops during your involvement in
any capacity with the Company.

(b)                   “Confidential Information”, subject to the exemptions set
out inSection 2.8, will mean any non-public information relating to the
Company’s Business.

H-23


--------------------------------------------------------------------------------


whether or not conceived, originated, discovered, or developed in whole or in
part by you, and which, without limiting the generality of the foregoing, will
include;

(i)                        scientific; strategies, concepts, designs,
inventions, know-how, information, material, formulas, processes, devices,
programs, methods and proprietary rights in the nature of copyrights, patents,
trademarks, licenses and industrial designs;

(ii)                     financial, personnel, operations, clinical, regulatory,
marketing, advertising and commercial information and strategies, customer
lists, compilations, agreements and contractual records and correspondence;

(iii)                  all biological, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, clinical, research, safety and quality
control data and information, and all applications, registrations, licenses,
authorizations, approvals and correspondence submitted to regulatory
authorities;

(iv)                 unique combinations ofseparate items that are notgenerally
known and items provided or disclosed to the Company by third parties subject to
restrictions on use or disclosure; and

(v)                    all information relating to the businesses of competitors
of the Company including information relating to competitors’ research and
development,intellectual property, operations, financial, clinical, regulatory,
marketing, advertising and commercial strategies that is not generally known.

(c)                    “Interstitial Cystitis” means a disease ofthe bladder
characterized by pain, urgency and frequency of urination.

(d)                   “Inventions” will mean any and all inventions,
discoveries, developments, enhancements, improvements, concepts, formulas,
processes, ideas, technology, know-how, all documents, memoranda, notes or other
writings prepared by you and all other intellectual property, whether or not
patentable and whether or not reduced to practice, as well as all applications,
registrations and related foreign applications filed and registrations granted
thereon.

(e)                    “Work Product” will mean any and all Inventions relating
to the Company’s Business resulting fromany work performed by you for the
Company that you may invent or co-invent during your involvement in any capacity
with the Company, except those Inventions invented by you entirely on your own
time that do not relate to the Company’s Business or do not derive from any
equipment, supplies, facilities. Confidential information or other information,
gained, directly or indirectly, by you from or through your involvement in any
capacity with the Company.

2.                    CONFIDENTIALITY

2.1                 Basic Obligation ofConfidentiality. Except as set out in
this Agreement, you will keep strictly confidential all Confidential information
and all other information belonging to

H-24


--------------------------------------------------------------------------------


the Company that you acquire, observe or are informed of, directly or
indirectly, in connection with your involvement, in any capacity, with the
Company.

2.2                   Fiduciary Capacity. You will be and act toward the Company
as a fiduciary in respect of the Confidential Information.

2.3                 Non-disclosure. Unless the Company first gives you written
permission to do so under Section 2.7of this Agreement, you will not at any
time, either during or after your involvement in any capacity with the Company;

(a)                    use or copy Confidential Information or your
recollections thereof;

(b)                   publish or disclose Confidential information or your
recollections thereof to any person other than to employees or consultants of
the Company who have a need to know such Confidential Information for their work
for the Company;

(c)                    permit or cause any Confidential Information to be used,
copied, published, disclosed, translated or adapted except as otherwise
expressly permitted by this Agreement; or

(d)                   permit or cause any Confidential Information to be stored
off the premises of the Company, including permitting or causing such
Information to be stored in electronic format on personal computers, except in
accordance with any written procedures of the Company in effect from time to
time.

2.4                 Taking Precautions. You will take all reasonable precautions
necessary or prudent to prevent material in your possession or control that
contains or refers to Confidential Information from being discovered, used or
copied by third parties. You will not transfer any material to another person
outside of the Company, unless a material transfer agreement has been signed by
both the Company and the other party. You will not accept any material from
another person outside of the Company, unless in accordance with any written
procedures of the Company in place from time to time.

2.5                 Company Ownership of Confidential Information. As between
you and the Company, the Company will own all right, title and interest in and
to the Confidential Information, whether or not created or developed by you.

2.6                 Return of Confidential Information. Upon the request of the
Company, you will promptly return to the Company every original and copy in
whatever medium in your possession orcontrol containing Confidential
Information.

2.7                 Purpose of Use. You will use Confidential Information only
for purposes authorized or directed by the Company.

2.8                 Exemptions. Your obligation of confidentiality under this
Agreement will not apply to any of the following:

(a)                    information that is already known to you, though not due
to a prior disclosure by the Company or by aperson who obtained knowledge of the
information, directly or indirectly, from the Company:

H-25


--------------------------------------------------------------------------------


(b)                   information disclosed to you by another person who is not
obliged to maintain the confidentiality of that information and who did not
obtain knowledge of the information, directly or indirectly, from the Company;

(c)                    information that is developed by you independently of
Confidential Information received from the Company and such independent
development can be documented by you;

(d)                   other particular information or material which the Company
expressly exempts by written instrument signed by the Company;

(e)                    information or material that is in the public domain
through no fault of your own; and

(f)                      information or material that you are obligated, by law
to disclose, to the extent of such obligation, provided that:

(i)                        in the event that you are required to disclose such
information or material, then, as soon as you become aware of this obligation to
disclose, you will provide the Company with prompt written notice so that the
Company may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Agreement;

(ii)                     if the Company agrees that the disclosure is required
by law, it will give you written authorization to disclose the information for
the required purposes only;

(iii)                  if the Company does not agree that the disclosure is
required by law, this Agreement will continue to apply, except to the extent
that a Court of competent jurisdiction orders otherwise; and

(iv)                 if a protective order or other remedy is not obtained or if
compliance with this Agreement iswaived, you will furnish only that portion of
the Confidential Information that is legally required and will exercise all
reasonable efforts to obtain confidential treatment of such Confidential
Information.

3.                    ASSIGNMENT OF INTELLECTUAL PROPERTY RIGHTS

3.1                 Notice of Invention. You agree to promptly and fully inform
the Company of all your Work Product throughout the course of your involvement
in any capacity with the Company, whether or not developed before or after your
execution of this Agreement. On your ceasing to be employed by the Company for
any reason whatsoever, you will immediately deliver up to the Company all of
your Work Product. You further agree that all of your Work Product will at all
times be the Confidential Information of the Company.

3.2                 Assignment of Rights. Subject only to those exceptions set
out in Exhibit A hereto, you will assign, and do hereby assign, to the Company
or, at the option of the Company and upon notice from the Company, to the
Company’s designee, your entire right, title and interest in and to all of your
Work Product during your involvement in any capacity with the

H-26


--------------------------------------------------------------------------------


Company and all other rights and interests of a proprietary nature in and
associated with your Work Product. To the extent that you retain or acquire
legal title to any such rights and interests, you hereby declare and confirm
that such legal title is and will be held by you only as trustee and agent for
the Company. You agree that the Company’s rights hereunder will attach to all of
your Work Product, notwithstanding that it may be perfected or reduced to
specific form after you have terminated your relationship with the Company. You
further agree that the Company’s rights hereunder are not limited to Canada but
will extend to every country of the world.

3.3                 Moral Rights. Without limiting the foregoing, you
irrevocably waive any and all moral rights arising under the Copyright Act
(Canada), as amended, or any successor legislation of similar force and effect
or similar legislation in other applicable jurisdictions or at common law that
you may have with respect to your Work Product, and agree never to assert any
moral rights which you may have in your Work Product, including without
limitation, the right to the integrity of such Work Product, the right to be
associated with the Work Product, the right to restrain or claim damages for any
distortion, mutilation or other modification or enhancement of the Work Product
and the right to restrain the use or reproduction of the Work Product in any
context and in connection with any product, service, cause or institution, and
you further confirm that the Company may use or alter any such Work Product as
the Company sees fits in its absolute discretion.

3.4                 Goodwill. You hereby agree that all goodwill you have
established or may establish with clients, customers, suppliers, principals,
shareholders, investors, collaborators, strategic partners, licensees, contacts
or prospects of the Company relating to the business or affairs of the Company
(or of its partners, subsidiaries or affiliates), both before and after the
Effective Date, will as between you and the Company, be and remain the property
of the Company exclusively, for the Company to use, alter, vary, adapt and
exploit as the Company will determine in its discretion.

3.5                 Assistance. You hereby agree that during your employment by
the Company and thereafter, you will reasonably assist the Company, at the
Company’s expense, with respect to signing further documents and doing such acts
and other things reasonably requested by the Company to confirm the transfer of
ownership of rights in the Work Product to the Company and to permit the Company
to obtain patents or copyrights or other similar registration rights covering
the Work Product. You further agree to cooperate to the extent and in the manner
requested by the Company in the prosecution and maintenance of any such rights.

3.6                 Assistance with Proceedings. You hereby agree that during
your employment by the Company and thereafter, you will reasonable assist the
Company, at the Company’s reasonable request and expense, in connection with any
defense to an allegation of infringement of another person’s intellectual
property rights, claim of invalidity of another person’s intellectual property
rights, opposition to, or intervention regarding, an application for letters
patent, copyright or trademark or other proceedings relating to intellectual
property or applications for registration thereof or any other litigation or
proceeding involving any Work Product in any country of the world.

4.                    GENERAL

4.1                 Term and Duration of Obligation. The term of this Agreement
is from the Effective Date and terminates on the date that you are no longer
working at or for the Company.

H-27


--------------------------------------------------------------------------------


Except as otherwise agreed in a written instrument signed by the Company,
Articles 1, 2 and 3 and Sections 4.2, 4.3, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10,
4.11, 4.12 and 4.13 will survive the termination of this Agreement, including
your obligations of confidentiality and to return Confidential Information, and
with endure, with respect to each item of Confidential Information, for so long
as those items fall within the definition of Confidential Information.

4.2                 Binding Nature of Agreement. This Agreement is not
assignable by you. You agree that this Agreement will be binding upon your heirs
and estate. This Agreement andrights and obligations hereunder may be assigned
by the Company.

4.3                 No Conflicting Obligations. You represent and warrant that
you will not without legal authority use or disclose to other persons at the
Company information that (i) constitutes a trade secret of persons other than
the Company during your employment at the Company, or (ii) which is confidential
information owned by another person. You represent and warrant that you have no
agreements with or obligations to others with respect to the matters covered by
this Agreement or concerning the Confidential Information that are in conflict
with anything in this Agreement.

4.4                 Equitable Remedies. You acknowledge and agree that a breach
by you of any of your obligations under this Agreement would result in damages
to the Company that could not be adequately compensated by monetary award,
Accordingly, in the event of any such breach by you, in addition toall other
remedies available to the Company at law or in equity, the Company will be
entitled as a matter of right to apply to a court of competent jurisdiction for
such relief by way of restraining order, injunction, decree or otherwise, as may
be appropriate to ensure compliance with the provisions of this Agreement,
without having to prove damages or post security to the court, as well as an
equitable accounting of all your profits or benefits arising out of such breach.
In the event the Company is successful in obtaining any injunction or is
otherwise successful in any other action arising out of a breach of this
Agreement, you will pay to the Company the full amount of the Company’s legal
fees and expenses incurred by the Company in pursuing such action(s).

4.5                 Publicity. You will not, without the prior written consent
of the Company, make or give any public announcements, press releases or
statements to the public or the press regarding the Company’ Business or any
Confidential Information.

4.6                 Severability. If any covenant or provision of this Agreement
or of a section of this Agreement is determined by a court of competent
jurisdiction to be void or unenforceable in whole or in part, then such void or
unenforceable covenant or provision will not affect or impair the enforceability
or validity of the balance of the section or any other covenant or provision.

4.7                 Time ofEssence/No Waiver. Time is of the essence hereof and
no waiver, delay, indulgence, or failure to act by the Company regarding any
particular default or omission by you will affect or impair any of the Company’s
rights or remedies regarding that or any subsequent default or omission that is
not expressly waived in writing, and in all events time will continue to be of
the essence without the necessity of specific reinstatement.

4.8                 Further Assurances. The parties will execute and deliver to
eachother such further instruments and assurances and do such further acts asmay
be required to give, effect to this Agreement.

H-28


--------------------------------------------------------------------------------


4.9                 Notices. All notices and other communications that are
required or permitted by this Agreement must be in writing and will be hand
delivered or sent by express delivery service or certified or registered mail,
postage prepaid, or by facsimile transmission (with written confirmation copy by
registered first-class mail) to the parties at the addresses indicated below.

If to the Company:
Urigen Holdings Inc.
515 West Hastings Street, Suite 7333
Vancouver, B.C. V6B 5K3
Attn: President and CEO

With a copy to counsel for the Company:
Farris, Vaughan, Wills & Murphy LLP
2500 – 700 West Georgia Street
Vancouver, BC, V7Y 1B3
Attn: R. Hector MacKay-Dunn, Q.C.
Fax: (604) 661-9349

If to you:
Terry Nida
211 Ferry Landing Road
Cordele, Georgia
31015 USA
Fax: (229) 273-0325

Any such notice will be deemed to have been received on the earlier of the date
actually received, on the next business day following transmission if
byfacsimile transmission, or the date five (5)days after the same wasposted or
sent. Either party may change its address or its facsimile number by giving the
other party written notice, delivered in accordance with this Section.

4.10               Amendment. No amendment, modification, supplement or other
purported alteration of this Agreement will be binding unless it is in writing
and signed by you and by the Company.

4.11               Entire Agreement. This Agreement supersedes all previous
dealings, understandings, and expectations of the parties and constitutes the
whole agreement with respect to the matters contemplated hereby. Except as set
forth in your Employment Agreement, there are no representations, warranties,
conditions or collateral agreements between the parties with respect to the
matters contemplated hereby except as expressly set out herein.

4.12               Governing Law.This Agreement will be governed by and
interpreted in accordance with the laws of the Province of British Columbia and
applicable laws of Canada and the parties hereto attorn to the exclusive
jurisdiction of the provincial and federal courts of such province.

4.13               Independent Legal Advice. You hereby acknowledge that you
have obtained or have had an opportunity to obtain independent legal advice in
connection with this Agreement and further acknowledge that you have read,
understand, and agree to be bound by all of the terms and conditions contained
herein.

H-29


--------------------------------------------------------------------------------


Acceptance

If the foregoing terms and conditions are acceptable to you, please indicate
your acceptance of and agreement to the terms and conditions of this Agreement
by signing below on this letter and on the enclosed copy of this letter in the
space provided and by returning the enclosed copy so executed to us. Your
execution and delivery to the Company of the enclosed copy of this letter will
create a binding agreement between us.

Thank you for your cooperation in this matter.

Yours truly,

URIGEN HOLDINGS INC.

 

 

 

 

 

 

 

 

By: 

/s/ Martin Shmagin CFO

 

 

 

 

 

Authorized Signatory

 

 

 

 

Accepted and agreed as of the 21st day of April, 2006

/s/ Amie Franklin

 

 

 

/s/ Terry Nida

 

Witness Signature

 

 

Signature of Terry Nida

 

 

 

 

Amie Franklin

 

 

 

 

Witness Name

 

 

 

 

 

 

 

Scientist

 

 

 

 

Occupation

 

 

 

 

 

 

 

693 San Bruno Ave #2, Brisbane CA 94005

 

 

 

Address

 

 

 

 

H-30


--------------------------------------------------------------------------------


EXHIBIT A

EXCEPTIONS TO SECTION 3.2
ASSIGNMENT OF RIGHTS

[NONE IF LEFT BLANK]

H-31


--------------------------------------------------------------------------------


Exhibit J: C. Lowell Parsons’ Redistribution

Name of Shareholder

 

Shares of Common Stock Transferred from
C. Lowell Parsons

Robert Parsons

 

30,000

Howard Parsons

 

2,000

Marilyn and Robert Rieker

 

38,000

Karen Rieker

 

10,000

 

H-32


--------------------------------------------------------------------------------


Schedule 3.4

Capitalization


--------------------------------------------------------------------------------